Exhibit 10.45
ASSET PURCHASE AGREEMENT
This Agreement is dated as of the 18th day of December, 2008.
AMONG:
ONCOTHYREON CANADA INC., a Canadian corporation with offices located at
Edmonton, Alberta (“Oncothyreon Canada”)
AND:
BIOMIRA MANAGEMENT, INC., a Delaware corporation with offices located at
Seattle, Washington (“Biomira Management”)
AND:
ONCOTHYREON INC., a Delaware corporation with offices located at Seattle,
Washington (“Oncothyreon Parent”)
(Oncothyreon Canada, Biomira Management and Oncothyreon Parent hereinafter
collectively referred to as “Oncothyreon”)
AND:
MERCK KGaA, a German corporation with offices located at Darmstadt, Germany
(“Merck”)
AND:
EMD SERONO CANADA INC., an Ontario corporation with offices located at 2695
North Sheridan Way, Suite 200, Mississauga, Ontario (“EMD”), an affiliate of
Merck
     WHEREAS Merck and Biomira Management will be entering into an amended and
restated license agreement pursuant to which Biomira Management will license to
Merck, inter alia, certain manufacturing rights in relation to the manufacture
of BLP25;
     AND WHEREAS Oncothyreon Canada and Biomira Management have agreed to sell
certain assets related to the manufacture of BLP25 to EMD and Merck and EMD and
Merck have agreed to purchase such assets from Oncothyreon Canada and Biomira
Management, all upon the terms and subject to the conditions set forth in this
Agreement;
     AND WHEREAS EMD and Oncothyreon Canada have agreed on certain matters in
respect of certain employees of Oncothyreon Canada;
     NOW THEREFORE in consideration of the representations, warranties,
covenants and agreements set forth in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
parties hereto, the parties hereto covenant and agree as follows:
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



2

ARTICLE 1
INTERPRETATION
Section 1.1 Definitions
     In this Agreement, unless otherwise provided, the following terms shall
have the following meanings:

  1.1.1   “Adjustment Date” has the meaning set out in Section 5.4;     1.1.2  
“Affiliate” means any business entity that directly or indirectly controls, is
controlled by, or is under common control with either party to this Agreement. A
business entity shall be deemed to “control” another business entity if it owns,
directly or indirectly, more than fifty (50%) percent of the outstanding voting
securities, capital stock, or other comparable equity or ownership interest of
such business entity. If the laws of the jurisdiction in which such business
entity operates prohibit ownership by a party of more than fifty percent (50%),
control shall be deemed to exist at the maximum level of ownership allowed by
such jurisdiction;     1.1.3   “Agreement” means this asset purchase agreement,
together with any amendments to or replacements of or substitutions for this
asset purchase agreement;     1.1.4   “Applicable Law” means

  1.1.4.1   any applicable domestic or foreign law including any statute,
subordinate legislation or treaty, and     1.1.4.2   any applicable guideline,
directive, rule, standard, requirement, policy, order, judgment, injunction,
award or decree of a Governmental Authority having the force of law;

  1.1.5   “Assets” means all of Oncothyreon’s right, title and interest in and
to all of the assets that Oncothyreon uses to carry on the Purchased Business as
of December18, 2008 (or in the six months prior to December18, 2008, has used to
carry on the Purchased Business subject to ordinary course of business changes,
sales, replacements, alterations, disposals, usage, breakage, and the like,
during such period) including, without limiting the generality of the foregoing:
(i) the Lease; (ii) the Leased Premises Assets; (iii) the Manufacturing
Contracts; (iv) the Inventory Assets; and (v) the Other Assets but excluding for
greater certainty the Excluded Assets;     1.1.6   “Assumed Liabilities” has the
meaning set out in Section 2.7;     1.1.7   “Books and Records” means: the
books, records and accounts of the Purchased Business and includes, without
limitation, all material documents, data, information and correspondence
(including general correspondence in writing or

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



3

      electronic form) in the possession or control of Oncothyreon and to the
extent not originals, means true and complete copies of such instruments,
whether on paper or in electronic format;     1.1.8   “BLP25” means BLP25 as
defined in the License Agreement;     1.1.9   “Business Day” means a day other
than a Saturday, Sunday or statutory holiday in Alberta, Canada or Ontario,
Canada;     1.1.10   “Claim” means any claim, demand, assessment, action, suit,
proceeding, investigation, cause of action, notice of action, litigation,
judgement, order or decree;     1.1.11   “Closing” means the completion of the
purchase and sale of the Assets and the assumption by EMD and Merck of the
Assumed Liabilities and the Transferred Employees as contemplated by this
Agreement on the Closing Date;     1.1.12   “Closing Date” means the 18th day of
December, 2008 or such other date as EMD/Merck and Oncothyreon may agree upon in
writing;     1.1.13   “Closing Time” means 11:00 a.m. (Edmonton time) on the
Closing Date, or such other time as may be agreed to by EMD/Merck and
Oncothyreon in writing;     1.1.14   “Confidential Information” is any and all
information of a confidential nature concerning Oncothyreon, EMD/Merck, the
respective business and affairs of Oncothyreon and EMD/Merck and the Purchased
Business received in connection with this Agreement and the prior relationships
or collaborations between Oncothyreon and EMD/Merck;     1.1.15   “Disclosed
Personal Information” has the meaning set forth in Section 5.3;     1.1.16  
“Disclosure Schedule” means schedule set out as Schedule N to this Agreement;  
  1.1.17   “Environmental Law” means any Applicable Law relating to the
environment including those pertaining to

  1.1.17.1   reporting, licensing, permitting, investigating, remediating and
cleaning up in connection with any presence or Release, or the threat of the
same, of Hazardous Substances, and     1.1.17.2   the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, handling and the
like of Hazardous Substances, including those pertaining to occupational health
and safety;

  1.1.18   “Excluded Assets” means those items described in Schedule O to this
Agreement;     1.1.19   “Excluded Liabilities” has the meaning set out in
Section 2.8;

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



4

  1.1.20   “Governmental Authority” means any domestic or foreign legislative,
executive, judicial or administrative body or person having jurisdiction in the
relevant circumstances;     1.1.21   “Hazardous Substance” means any substance
or material that is prohibited, controlled or regulated by any Governmental
Authority pursuant to Environmental Laws including pollutants, contaminants,
dangerous goods or substances, toxic or hazardous substances or materials,
wastes (including solid non-hazardous wastes and subject wastes), petroleum and
its derivatives and by-products and other hydrocarbons, all as defined in or
pursuant to any Environmental Law;     1.1.22   “Indemnified Party” means a
Party to this Agreement who is seeking indemnification pursuant to Article 4 of
this Agreement;     1.1.23   “Indemnifying Party” means a Party to this
Agreement from whom the Indemnified Party is seeking indemnification pursuant to
Article 4 of this Agreement;     1.1.24   “Inventory Assets” means all of
Oncothyreon’s right, title and interest in those inventory assets specified in
Schedule A to this Agreement;     1.1.25   “Key Employees” means those employees
listed and identified as such in Schedule H;     1.1.26   “Lease” means that
certain lease agreement made as of the 18th day of December, 2008 between
Edmonton Economic Development Corporation and Oncothyreon Canada;     1.1.27  
“Leased Premises Assets” means all of Oncothyreon’s right, title and interest in
those leased premises assets specified in Schedule B to this Agreement;    
1.1.28   “License Agreement” means that certain amended and restated license
agreement dated December 18, 2008 and made between Merck and Biomira Management,
together with any amendments to or replacements of or substitutes for such
amended and restated license agreement;     1.1.29   “Losses” means any and all
claims, liabilities, obligations, losses, costs, expenses (including reasonable
legal, accounting and similar expenses), fines, taxes, levies, deficiencies,
assessments, charges, penalties, damages, settlements and judgments (the amount
of which to be determined on an after tax basis, after taking full account of
any tax benefit but after taking full account of the tax consequences of an
indemnity payment in respect of a Loss), provided, however, that the term
“Losses” shall exclude (i) any losses covered under any third party insurance
policy, if any, to the extent that the proceeds from insurance are actually
received by the Indemnified Party, (ii) the amount of any recovery, settlement
or payment by or against another person, other than the Indemnified Party, who
may be liable in whole or in part for any such loss, to the extent that such
amounts are actually

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



5



    received by the Indemnified Party, and (iii) any indirect, special or
consequential damages or loss of profits;     1.1.30   “Manufacturing Contracts”
means all of Oncothyreon’s right, title and interest in those contracts related
to the development, manufacture, testing and release of BLP25 set forth in
Schedule C to this Agreement;     1.1.31   “Material Adverse Effect” means, when
used in connection with the Purchased Business, any change, event, violation,
inaccuracy, circumstance or effect that is or could reasonably be expected to be
materially adverse to the business, assets, liabilities, financial condition,
results of operations of the Purchased Business;     1.1.32   “Notice of Claim”
means a written notice from an Indemnified Party to an Indemnifying Party of any
event, omission or occurrence which the Indemnified Party has determined will or
could give rise to Losses which are indemnifiable under this Agreement;    
1.1.33   “Other Assets” means, when used in connection with the Purchased
Business, all of Oncothyreon’s right, title and interest in the assets listed in
Schedule D to this Agreement;     1.1.34   “Party” means a party to this
Agreement and “Parties” means all of them;     1.1.35   “Personal Information”
has the meaning set forth in Section 5.3;     1.1.36   “Premises” means the
premises that are the subject of the Lease;     1.1.37   “Privacy Laws” has the
meaning set forth in Section 5.3;     1.1.38   “Purchase Price” has the meaning
set forth in Section 2.1;     1.1.39   “Purchased Business” means, solely in
relation to BLP25, all activities at present and generally during the six
(6) month period preceding the Closing Date carried on by Oncothyreon on a
global basis specifically related to the business of developing or optimizing
manufacturing processes, developing or optimizing drug substances, drug products
and drug product presentations, developing or optimizing analytical test
methods, manufacturing, testing, releasing and supplying BLP25;     1.1.40  
“Release” means any release or discharge of any Hazardous Substance including
any discharge, spray, injection, inoculation, abandonment, deposit, spillage,
leakage, seepage, pouring, emission, emptying, throwing, dumping, placing,
exhausting, escape, leach, migration, dispersal, dispensing or disposal;    
1.1.41   “Specifications” means, with respect to the Inventory Assets, the
specifications in relation thereto set forth in Schedule P hereto; and

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



6

  1.1.42   “Transferred Employees” means those employees of Oncothyreon employed
in connection with the Purchased Business whose names are set forth in
Schedule E to this Agreement.

Section 1.2 Interpretation

  In this Agreement:     1.2.1   the inclusion of headings and a table of
contents are for convenience of reference only and are not to be considered or
taken into account in construing the provisions of this Agreement or to in any
way qualify, modify or explain the effect of any such provisions;     1.2.2  
unless the context otherwise requires, references to an Article, Section,
Subsection, paragraph or Schedule, by number, letter or otherwise refer to the
article, section, subsection, paragraph or schedule, as the case may be, bearing
that designation in this Agreement;     1.2.3   words importing the singular
shall include the plural and vice versa and words importing a particular gender
shall include all genders;     1.2.4   wherever the words “include”, “includes”
or “including” are used, they shall be deemed to be followed by the words
“without limitation” and the words following “include”, “includes” or
“including” shall not be considered to set forth an exhaustive list;     1.2.5  
the words “hereof”, “herein”, “hereto”, “hereinafter”, “hereunder”, “herby” and
similar expressions shall be construed as referring to this Agreement in its
entirety and not to any particular section or portion of it;     1.2.6   all
monetary amounts are expressed in United States currency;     1.2.7   where a
term is defined in this Agreement, a derivative of that term shall have a
corresponding meaning unless the context otherwise requires; and     1.2.8   the
term “actual knowledge of Oncothyreon” shall refer to the actual knowledge of
Robert Kirkman, Ed Taylor and Gary Christianson.

Section 1.3 Business Days
     If, pursuant to this Agreement, a notice must be given or an action taken
within a specified period or on or before a specified date and such period ends
on, or such date falls on a day that is not a Business Day, such notice may be
given or such action may be taken on the next succeeding day which is a Business
Day.
Section 1.4 Schedules
     The following Schedules are attached hereto and form a part of this
Agreement:
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



7

Schedule A — Inventory Assets
Schedule B — Leased Premises Assets
Schedule C — Manufacturing Contracts
Schedule D — Other Assets
Schedule E — Transferred Employees
Schedule F — Assumed Liabilities
Schedule G — Allocation of Purchase Price
Schedule H — Key Employees
Schedule I — Form of Non-Competition Agreement
Schedule J — Form of Employment Agreement — Key Employees
Schedule K — Form of Employment Agreement — Non-Key Employees
Schedule L — Legal Opinions — Oncothyreon’s Counsel
Schedule M — Form of Press Release
Schedule N — Disclosure Schedule
Schedule O — Excluded Assets
Schedule P — Specifications
Wherever any term or condition, express or implied, of such Schedules conflicts
or is at variance with any term or condition in the body of this Agreement, such
term or condition in the body of this Agreement shall prevail.
ARTICLE 2
AGREEMENT OF PURCHASE AND SALE
Section 2.1 Agreement of Purchase and Sale of Assets

  Subject to the terms and conditions hereinafter set forth, Oncothyreon hereby
agrees to:     2.1.1   sell, assign, transfer and convey its entire right, title
and interest in the Assets (other than the Inventory Assets) to EMD and EMD
agrees to purchase Oncothyreon’s right, title and interest in the Assets (other
than the Inventory Assets) from Oncothyreon; and     2.1.2   sell, assign,
transfer and convey its entire right, title and interest in the Inventory Assets
to Merck and Merck agrees to purchase Oncothyreon’s right, title and interest in
the Inventory Assets from Oncothyreon;     for the aggregate purchase price of
U.S. $2,526,752.03 (the “Purchase Price”), subject to adjustment as provided in
Section 2.5, which Purchase Price shall be payable by EMD and Merck to
Oncothyreon in accordance with Section 2.3.

Section 2.2 Closing Time
     The purchase and sale of the Assets shall be effective as of the Closing
Time.
Section 2.3 Payment of Purchase Price
     The Purchase Price shall be paid as follows:
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



8

  2.3.1   U.S.$547,597.42 to Oncothyreon Canada from EMD for the Leased Premises
Assets, the Lease, the Manufacturing Contracts and the Other Assets; and    
2.3.2   U.S.$1,979,154.61 to Biomira Management from Merck for the Inventory
Assets

     The Purchase Price shall be paid in full by EMD and Merck to Oncothyreon
Canada and Biomira Management as set forth above at Closing by way of wire
transfer of immediately available funds to a bank designated by them or by such
other means as Oncothyreon Canada and Biomira Management may designate in
writing.
Section 2.4 Allocation of Purchase Price
     The Purchase Price shall be allocated among the Assets in the manner
described in Schedule G to this Agreement.
Section 2.5 Adjustment
     The Purchase Price has been determined in part on the basis that the
Inventory Assets have a value of U.S.$1,979,154.61 as of the date hereof. The
Inventory Assets located at the facilities of Oncothyreon Canada in Edmonton,
Alberta will be confirmed as at the close of business on the Business Day before
the Closing Date by a physical count supervised jointly by representatives of
Oncothyreon and EMD/Merck. The Inventory Assets located at Baxter Pharmaceutical
Solutions LLC (“Baxter”) in Bloomington, Indiana, will be confirmed as at the
close of business on the Business Day before the Closing Date by Biomira
Management. If the value of the Inventory Assets is less than the portion of the
Purchase Price allocated to such Assets in Schedule G hereto, the portion of the
Purchase Price payable to Biomira Management shall be decreased by the
difference. If the value of the Inventory Assets exceeds the portion of the
Purchase Price allocated to such Assets in Schedule G hereto, the portion of the
Purchase Price payable to Biomira Management shall be increased by the
difference.
Section 2.6 Goods and Services Tax and Sales Tax
     Where tax is otherwise required to be collected by Oncothyreon pursuant to
Part IX of the Excise Tax Act (Canada), Oncothyreon and EMD agree that they will
make a joint election pursuant to subsection 167(1) of the Excise Tax Act
(Canada) in prescribed form, if applicable. If the election is not available to
Oncothyreon and EMD for any reason, Oncothyreon shall invoice EMD for the Goods
and Services Tax associated with the transfer of the Assets and EMD shall pay
the Goods and Services Tax to Oncothyreon, as well as any interest or penalties
for which Oncothyreon is liable as a result of having made the election
hereunder. Without duplication, EMD agrees to pay any other applicable transfer,
value added and/or sales taxes payable upon Closing or upon registration of
title to the Assets, as applicable.
Section 2.7 Assumed Liabilities
     Subject to Closing, EMD and Merck agree to assume, pay, discharge, perform
and fulfill on and after the Closing Time the following obligations and
liabilities of Oncothyreon with respect to the Assets and the Transferred
Employees (collectively, the “Assumed Liabilities”):

  2.7.1   those obligations and liabilities set forth in Schedule F; and

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



9

  2.7.2   all obligations required to be performed after the Closing Time
pursuant to the Manufacturing Contracts and the Lease, provided that EMD and
Merck shall not assume any obligations that arise after the Closing Time but
relate to liabilities occurring prior to the Closing Time.

Section 2.8 Excluded Liabilities
     Except as set forth in Section 2.7 or otherwise specifically set forth in
this Agreement, EMD does not and will not assume or otherwise become liable in
any way for any obligations and liabilities of Oncothyreon whatsoever that may
be or become payable by Oncothyreon in relation to the Assets and/or the
Transferred Employees arising before the Closing Time, including but not limited
to any taxes resulting from or arising as a consequence of the sale of the
Assets by Oncothyreon to EMD (“Excluded Liabilities”).
Section 2.9 Transferred Employees
     EMD covenants and agrees to offer employment to each of the Transferred
Employees, immediately following the Closing Time, on the terms and pursuant to
the offer letters provided by EMD to Oncothyreon Canada under cover of EMD’s
letter of December 18, 2008. EMD agrees to recognize the length of service
accrued by each Transferred Employee with Oncothyreon for statutory purposes
only. Oncothyreon shall be responsible for paying to each of the Transferred
Employees all unpaid wages, salaries, bonuses, holiday pay, vacation pay,
termination pay, severance pay, change of control payments and any retention
payments arising from the Transferred Employees’ employment with Oncothyreon and
the cessation of employment with Oncothyreon.
Section 2.10 As Is

  Except as specifically set forth in Section 3.1 and 3.4 of this Agreement:    
2.10.1   EMD and Merck acknowledge and agree that all of the Assets are being
sold by Oncothyreon to EMD and Merck, as the case may be, under this Agreement
on an “as is where is” basis; and     2.10.2   Oncothyreon makes no
representation or warranty, whether express or implied, with respect to the
Assets and/or the Transferred Employees including, without limitation, any
representation as to fitness for a particular purpose or merchantable quality.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Section 3.1 Representations and Warranties — Oncothyreon
     Oncothyreon (jointly and severally) represents and warrants to EMD/Merck
that, except as set out in the Disclosure Schedule:

  3.1.1   Oncothyreon Canada has been duly incorporated and organized and is a
validly subsisting corporation under the laws of Canada;

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



10



  3.1.2   Biomira Management has been duly incorporated and organized and is a
validly subsisting corporation under the laws of Delaware;     3.1.3  
Oncothyreon Parent has been duly incorporated and organized and is a validly
subsisting corporation under the laws of Delaware;     3.1.4   Oncothyreon has
all requisite power and authority to enter into and perform all of its
obligations under this Agreement;     3.1.5   the execution, delivery and
performance by Oncothyreon of this Agreement has been duly and validly
authorized by all necessary action of Oncothyreon;     3.1.6   this Agreement is
a valid and binding obligation of Oncothyreon enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization and other
laws affecting creditor’s rights generally and the discretionary nature of
certain remedies (including specific performance and injunctive relief);    
3.1.7   the execution and delivery of this Agreement by Oncothyreon and the
consummation by Oncothyreon of the transactions contemplated by this Agreement
have been duly and validly authorized and will not violate, nor be in conflict
with, in either case in a material adverse manner:

  3.1.7.1   any of the articles, by-laws or charter documents of Oncothyreon;  
  3.1.7.2   any provisions of any agreement or instrument to which Oncothyreon
is a party or by which it is bound; or     3.1.7.3   any law applicable to
Oncothyreon or the Assets;

  3.1.8   there are no liens for taxes upon the Assets, except for statutory
liens for current taxes not yet due;     3.1.9   Oncothyreon Canada is a GST
registrant and has a subsisting GST registration number of 106795784RT0001;    
3.1.10   Oncothyreon Canada is not a non-resident of Canada within the meaning
of the Income Tax Act (Canada);     3.1.11   Oncothyreon has not incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees
in respect of the transactions contemplated by this Agreement for which EMD
shall have any obligation or liability;     3.1.12   the Assets are all of the
material assets used in carrying on of the Purchased Business;     3.1.13   no
portion of the Purchased Business is being conducted by anyone other than
Oncothyreon;

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



11

  3.1.14   subject to the provisions thereof, Oncothyreon is the legal and
beneficial owner of the Assets, with good and marketable title thereto free and
clear of all mortgages, charges, liens, pledges, claims, security interests and
other encumbrances of whatsoever nature, and Oncothyreon has good right, power
and authority to sell and assign the Assets to EMD in the manner provided in
this Agreement;     3.1.15   Oncothyreon is not in material default, nor has it
received any written notice of material default, under any agreements relating
to the Assets or any of them and Oncothyreon has no actual knowledge of any
substantial physical damage to or alteration in or to the Assets, or any of
them, which would materially adversely affect the Assets;     3.1.16   the
Inventory Assets will meet the Specifications upon the release thereof as
contemplated in Section 3.4.2;     3.1.17   Oncothyreon is not a party to any
material contract or commitment relating to the Purchased Business outside the
usual and ordinary course of the Purchased Business;     3.1.18   the Lease and
the Manufacturing Contracts are in full force and effect and Oncothyreon is not
in breach or default in any material respect under the Lease and/or any of the
Manufacturing Contracts;     3.1.19   Oncothyreon is not a party to or bound by
any guarantee, indemnification, surety or similar obligation pertaining to the
Purchased Business;     3.1.20   except for the Lease, Oncothyreon is not a
party to any lease or agreement in the nature of a lease for real property,
whether as lessor or lessee pertaining to the Purchased Business;     3.1.21  
none of Oncothyreon or any of its subsidiaries has any agreement, option or
commitments to acquire any securities of any corporation or to acquire or lease
any real property or material assets to be used in or in connection with the
Purchased Business other than, in the latter case, those assets that are to be
used in the usual and ordinary course of business of the Purchased Business;    
3.1.22   there are no material claims, proceedings, actions, lawsuits,
administrative proceedings or governmental investigations to the actual
knowledge of Oncothyreon in existence or contemplated or threatened against or
with respect to Oncothyreon or the Assets which could result in impairment or
loss of the Assets or which might otherwise materially adversely affect the
Assets;     3.1.23   Oncothyreon has not received any written notice of
violation or alleged violation of:

  3.1.23.1   the provisions of any of its contracts; or     3.1.23.2   any
Applicable Laws;

 

+    DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



12

      which, in either case, could materially adversely effect the Assets;

  3.1.24   the operation of the Assets is in compliance with all Applicable
Laws;     3.1.25   all material consents, licenses, permits and approvals
required for the operation of the Assets have been obtained and are in good
standing in all material respects;     3.1.26   other than this Agreement, there
is no agreement, option or other right or privilege outstanding in favour of any
person for the purchase from Oncothyreon of any or all of the Assets;     3.1.27
  the Books and Records have been maintained in the usual and ordinary course,
consistent with past practice and all material transactions relating to the
Purchased Business have been accurately recorded in such Books and Records and,
other than in the ordinary course of business, such Books and Records have not
been altered nor has any information been destroyed;     3.1.28   other than
where the contrary would not materially and adversely impact title to, or the
value of, the Assets or would not create any liability or obligation of EMD
following the Closing Time:

  3.1.28.1   Oncothyreon has not received any written notice of any
non-compliance with any Environmental Law;     3.1.28.2   Oncothyreon has not
received any order or directive which relates to environmental matters and which
requires any work, repairs, construction or capital expenditure;     3.1.28.3  
Oncothyreon has not received any demand or notice with respect to the breach of
any Environmental Law applicable to Oncothyreon or the Purchased Business;    
3.1.28.4   to the actual knowledge of Oncothyreon, there are no claims,
investigations or inquiries pending or threatened against Oncothyreon based on
non-compliance with any Environmental Law;     3.1.28.5   Oncothyreon has not
received any claim, complaint, notice, letter of violation, inquiry or request
for information involving any matter which remains unresolved as of the date
hereof with respect to any alleged violation of any Environmental Law or
regarding potential liability under any Environmental Law; and     3.1.28.6  
there are no sites, locations or operations at which Oncothyreon is currently
undertaking, or has completed, any removal, remedial or response action relating
to any disposal or Release of environmental contaminants, as required by
Environmental Laws;

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



13

  3.1.29   there are no environmental permits used in or required to carry on
the Purchased Business in its usual or ordinary course;     3.1.30   Oncothyreon
has not used the Leased Premises Assets or any facilities pertaining to the
Purchased Business, or permitted them to be used, to generate, manufacture,
refine, treat, transport, store, handle, dispose, transfer, produce or process
Hazardous Substances except in compliance in all material respects with all
Environmental Laws;     3.1.31   Oncothyreon has provided EMD with copies of all
analyses and monitoring data for soil, groundwater and surface water and all
reports pertaining to any environmental assessments or audits relating to the
Purchased Business that were obtained by, or are in the possession or control
of, Oncothyreon;     3.1.32   Oncothyreon does not have any outstanding bonds,
debentures, mortgages, notes or other indebtedness and is not subject to any
agreement to create any bonds, debentures, mortgages, notes or other
indebtedness, including guarantees, indemnifications or like obligations and
liabilities, relating to the Assets except for operating and other costs
relating to the Assets which are or will be incurred in the ordinary course of
Oncothyreon’s business;     3.1.33   Oncothyreon is not a party to or bound by
any contract or commitment to pay any management fee pertaining to the Purchased
Business;     3.1.34   Oncothyreon does not have any written employment contract
relating to the Purchased Business with any person whomsoever;     3.1.35  
there are no consultants engaged by Oncothyreon or any of its Affiliates in
connection with the Purchased Business;     3.1.36   since June 30, 2008, there
have been no changes in the terms and conditions of employment of any employees
of the Purchased Business, including their salaries, remuneration or any other
payments to them, and there have been no changes in any remuneration payable or
benefits provided to any officer, director, consultant or independent contractor
of the Purchased Business and Oncothyreon has not agreed or otherwise become
committed to change any of the foregoing since that date;     3.1.37   there are
no benefit plans, programs, agreements or arrangements (whether written or
unwritten) maintained, contributed to, or provided by Oncothyreon or any
Affiliate thereof for the benefit of any of its employees, former employees or
independent contractors of Oncothyreon employed or retained in connection with
the Purchased Business or their respective dependants or beneficiaries (the
“Benefit Plans”) including all bonus, deferred compensation, incentive
compensation, share purchase, share option, stock appreciation, phantom stock,
savings, profit sharing, severance or termination pay, health or other medical,
life, disability or other insurance (whether insured or self-insured),
supplementary unemployment benefit, pension, retirement and supplementary
retirement plans,

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



14

    programs, agreements and arrangements except for any statutory plans to
which Oncothyreon is obliged to contribute or comply, or plans administered
pursuant to applicable federal, provincial or state health, worker’s
compensation and employment insurance legislation;   3.1.38   Oncothyreon has
and is employing all Transferred Employees in compliance with all applicable
material taxation, health, labour and employment laws, rules, regulations,
notices and orders;   3.1.39   there is no lien against the Assets as a result
of Workers’ Compensation legislation and, to the actual knowledge of
Oncothyreon, Oncothyreon has complied in all material respects with the
requirements of the Workers’ Compensation Act (Alberta) and the Employment
Standards Act (Alberta);   3.1.40   Oncothyreon is not a party to any collective
bargaining agreement or other agreement with a trade union or other employees’
association;   3.1.41   to the actual knowledge of Oncothyreon, none of the
Transferred Employees have executed or are otherwise bound by a non-competition
agreement which would restrict their ability to be employed by EMD in connection
with the Purchased Business; and   3.1.42   none of the Assets disposed of by
Oncothyreon pursuant to this Agreement are taxable Canadian property for
purposes of the Income Tax Act (Canada).

Section 3.2 Representations and Warranties — EMD and Merck
     EMD and Merck (jointly and severally) represent and warrant to Oncothyreon
that:

  3.2.1   EMD has been duly incorporated and organized and is a validly
subsisting corporation under the laws of Ontario;     3.2.2   Merck has been
duly incorporated and organized and is a validly subsisting corporation under
the laws of Germany;     3.2.3   EMD has all requisite power and authority to
enter into and perform all of its obligations under this Agreement;     3.2.4  
Merck has all requisite power and authority to enter into and perform all of its
obligations under this Agreement;     3.2.5   the execution, delivery and
performance by EMD and Merck of this Agreement has been duly and validly
authorized by all necessary action of EMD and Merck and this Agreement is a
valid and binding obligation of EMD and Merck enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization and other
laws affecting creditor’s rights generally and the discretionary nature of
certain remedies (including specific performance and injunctive relief);

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



15

  3.2.6   the execution and delivery of this Agreement by EMD and Merck and the
consummation by EMD and Merck of the transactions contemplated by this Agreement
have been duly and validly authorized and will not violate, nor be in conflict
with, in either case in a material adverse manner:

  3.2.6.1   any of the articles, by-laws or charter documents of EMD or Merck,
as the case may be;     3.2.6.2   any provisions of any agreement or instrument
to which EMD and/or Merck is a party or by which it is bound; or     3.2.6.3  
any law applicable to EMD and/or Merck or the Assets;

  3.2.7   EMD is a GST registrant and has a subsisting GST registration number
of 12397 5260 RT; and     3.2.8   neither EMD nor Merck has incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees
in respect of the transactions contemplated by this Agreement for which
Oncothyreon shall have any obligation or liability.

Section 3.3 Survival
     The representations and warranties set forth in Sections 3.1 and 3.2 hereof
shall be deemed to have been made again on the Closing Date and

  3.3.1   the representations and warranties set forth in Sections 3.1.5 and
3.1.16 shall continue in full force and effect following the Closing Date; and  
  3.3.2   all other representations and warranties shall continue in full force
and effect until the expiration of a period of one (1) year from the Closing
Date.

Section 3.4 Inventory Asset Specifications

  3.4.1   Notwithstanding any other provision to the contrary in this Agreement,
the sole liability of Oncothyreon in relation to the Inventory Assets
(including, without limitation, the representation and warranty in
Section 3.1.16 of this Agreement) shall be to refund to Merck the amount paid by
Merck pursuant to this Agreement and / or the Amended and Restated Supply
Agreement (2006) (less any amount paid by Oncothyreon to Baxter Pharmaceutical
Solutions LLC) in respect of any Inventory Assets which, after complying with
Section 3.4.2, are found not to conform with the Specifications.     3.4.2   The
Parties agree, notwithstanding any provision to the contrary in this Agreement
or any other agreement, that Merck shall be responsible for properly releasing
the Inventory Assets and shall diligently pursue all such actions (including
without limitation under the Manufacturing Contracts) that are necessary and/or
desirable to permit the Inventory Assets to be released in a timely manner in
accordance with the applicable Specifications. The Parties shall cooperate in
such regard. If, after complying with its obligations above, Merck

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



16

    alleges that any of such Inventory Assets are not capable of being released
in accordance with the applicable Specifications, Merck shall send to
Oncothyreon a written notice to such effect and the reasons therefor. If
Oncothyreon disagrees with Merck’s assertion that such Inventory Assets are not
capable of being released in accordance with the applicable Specifications,
quality representatives of Oncothyreon and Merck shall negotiate in good faith
to assess the matter. In the event that the quality representatives of
Oncothyreon and Merck are unable to agree on whether the Inventory Assets in
question are capable of being released in accordance with the applicable
Specifications, then an independent laboratory or quality assurance consultant,
mutually agreed upon in writing by the Parties, shall assess the matter and
analyse samples of the alleged non-conforming Inventory Assets to determine
whether such Inventory Assets are capable of being released in accordance with
the applicable Specifications. The Parties shall be bound by the analysis of
such laboratory or consultant. The costs incurred in connection with retaining
any laboratory or quality assurance consultant shall be borne by Merck if the
Inventory Assets in question are found to be capable of being released in
accordance with the applicable Specifications and by Oncothyreon if the
Inventory Assets in question are found not to be capable of being released in
accordance with the applicable Specifications.

ARTICLE 4
INDEMNIFICATION
Section 4.1 Oncothyreon Indemnification
     Subject to the limitations set forth in Sections 3.4 and 4.3, Oncothyreon
(jointly and severally) agrees to indemnify EMD and Merck against and hold EMD
and Merck harmless from any and all Losses which EMD and Merck may suffer or
incur as a result of, in respect of or arising out of:

  4.1.1   a breach of the representations and warranties of Oncothyreon under
this Agreement;     4.1.2   a breach of any covenant or agreement of Oncothyreon
contained in this Agreement;     4.1.3   subject to EMD and Merck complying with
their obligations under this Agreement in relation to the Transferred Employees,
any liability relating to the employment in connection with the Purchased
Business by Oncothyreon of any employees of Oncothyreon other than Transferred
Employees who accept job offers with EMD and/or Merck; and     4.1.4   any
Excluded Liabilities.

Notwithstanding any other provision herein, the liability of Oncothyreon and the
indemnity granted by Oncothyreon to EMD and Merck pursuant to Section 4.1.1
shall only apply if written notice of such claim hereunder together with
reasonable particulars is provided to Oncothyreon within one (1) year following
the Closing Date, provided that such time limitation shall not apply
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



17

in respect of a breach of the representation or warranty contained in
Sections 3.1.5 and 3.1.16 or a breach of the representations, warranties,
covenants or agreements of Oncothyreon that is based upon fraud. The liability
of Oncothyreon and the indemnity granted by Oncothyreon to EMD and Merck
pursuant to Sections 4.1.2, 4.1.3 and 4.1.4 shall survive the Closing Date and
continue in full force indefinitely.

Section 4.2 EMD and Merck Indemnification
EMD and Merck, jointly and severally, agree to indemnify Oncothyreon against and
hold Oncothyreon harmless from any and all Losses which Oncothyreon may suffer
or incur as a result of, in respect of or arising out of:

  4.2.1   a breach of the representations and warranties of EMD and/or Merck
under this Agreement;     4.2.2   a breach of any covenant or agreement of EMD
and/or Merck contained in this Agreement; and     4.2.3   any Assumed
Liabilities.

Notwithstanding any other provision in this Agreement, the liabilities of EMD
and Merck and the indemnities granted by EMD and Merck to Oncothyreon pursuant
to Section 4.2.1 shall only apply if written notice of such claim hereunder
together with reasonable particulars is provided to EMD and Merck within one
(1) year following the Closing Date, provided that such time limitation shall
not apply in respect of a breach of the representations, warranties, covenants
or agreements of EMD that is based upon fraud. The liabilities of EMD and Merck
and the indemnities granted by EMD and Merck to Oncothyreon pursuant to
Sections 4.2.2 and 4.2.3 shall survive the Closing Date and continue in full
force indefinitely.
Section 4.3 Limitations on Liabilities and Indemnities
     Notwithstanding anything to the contrary set out in this Agreement:

  4.3.1   other than claims under Section 3.4 hereof or claims in respect of
Section 3.1.5 hereof, neither EMD nor Merck shall be entitled to recover any
losses, damages or costs (including without limitation Losses) from Oncothyreon
as a result of the indemnities set out in Section 4.1 hereof or otherwise under
this Agreement until the aggregate amount of such losses, damages or costs
equals or exceeds the sum of $50,000 ;     4.3.2   the sum of $1,500,000 (plus
any amounts properly owing by Oncothyreon to Merck pursuant to Section 3.4
hereof) represents the maximum aggregate liability of Oncothyreon under this
Agreement and as such the maximum aggregate amount of the losses, damages and
costs (including without limitation Losses) that EMD and Merck are entitled to
recover from Oncothyreon as a result of the indemnities set out in Section 4.1
hereof or otherwise under this Agreement other than claims made in relation to a
breach of Section 3.1.5 in which case the maximum aggregate liability of
Oncothyreon under this Agreement shall be

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



18

    $11,000,000 (less any portion of the $1,500,000 paid by Oncothyreon to EMD
or Merck in respect of other claims hereunder);   4.3.3   the Indemnifying Party
and the Indemnified Party shall cooperate fully with each other with respect to
third party claims, and shall keep each other fully advised with respect thereto
(including supplying copies of all relevant documentation promptly as it becomes
available);   4.3.4   if the amount of any Loss incurred by any Indemnified
Party at any time subsequent to the receipt of payment from the Indemnifying
Party in respect of such Loss is reduced by:

  4.3.4.1   any net tax benefit to the Indemnified Party; or     4.3.4.2   any
recovery, settlement or otherwise under or pursuant to any insurance coverage,
or pursuant to any claim, recovery, settlement or payment by or against another
person;

then, to the extent such reduction was not considered in determining the payment
from the Indemnifying Party, the amount of such reduction shall promptly be
repaid by the Indemnified Party to the Indemnifying Party. Upon making payment
in full in respect of the Loss, the Indemnifying Party shall, to the extent of
such payment, unless expressly prohibited pursuant to the written terms of any
relevant insurance policy, be subrogated to all rights of the Indemnified Party
against any third party in respect of such Loss and the Indemnified Party shall,
at the request of the Indemnifying Party, assign all such rights to the
Indemnifying Party on an “as is where is” basis;

  4.3.5   no Party shall have the right to bring any proceedings against any
other Party for a breach of any representation, warranty, covenant or agreement
contained in this Agreement, except for a proceeding brought in accordance with
the provisions of this Article 4; and     4.3.6   no Party shall have any
liability to any other Party or any other person pursuant to this Agreement for
any special, indirect or consequential damages, including but not limited to
loss of profits, loss of business opportunities or loss of business investment.

Section 4.4 Claim for Indemnity

  4.4.1   The Indemnified Party shall notify the Indemnifying Party by a Notice
of Claim which shall be given promptly after the Indemnified Party becomes aware
of its own claim or that of a third party. A Notice of Claim shall specify in
reasonable detail the nature and any particulars of the event, omission or
occurrence giving rise to a right of indemnification hereunder. With respect to
any Notice of Claim, other than a third party claim, following receipt of Notice
of Claim from the Indemnified Party, the Indemnifying Party shall have thirty
(30) days to make such investigation of the Claim as is considered necessary or
desirable. For the

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



19

      purpose of such investigation, the Indemnified Party shall make available
to the Indemnifying Party the information relied upon by the Indemnified Party
to substantiate the Claim, together with all such other information as the
Indemnifying Party may reasonably request. If both Parties agree at or prior to
the expiration of such thirty (30) day period (or any mutually agreed upon
extension thereof) to the validity and amount of such Claim, the Indemnifying
Party shall immediately pay to the Indemnified Party the full agreed upon amount
of the Claim, failing which the matter shall be determined by a court of
competent jurisdiction.     4.4.2   The Indemnified Party shall diligently and
vigorously defend and contest each third party claim, demand, suit, action or
proceeding which may become or does become the subject of a Notice of Claim,
and, in any event, shall do so in the same manner as it would defend and contest
a matter for which it was not indemnified. With respect to any third party
claim, demand, suit, action or proceeding which is the subject of a Notice of
Claim, the Indemnifying Party shall, in good faith and at its own expense, be
entitled to defend, contest or otherwise protect against any such claim, demand,
suit, action or proceeding with legal counsel of its own selection, unless
otherwise agreed in writing at the Indemnifying Party’s option with the
Indemnified Party. The Indemnified Party shall have the right to participate, at
its own expense, in the defence thereof through counsel of its own choice and
shall assert any and all cross claims or counterclaims it may have. So long as
the Indemnifying Party is defending in good faith any such third party claim,
demand, suit, action or proceeding, the Indemnified Party shall at all times
cooperate, at its own expense, in all reasonable ways with, make its relevant
files and records reasonably available for inspection and copying by, and make
its employees available or otherwise render reasonable assistance to, the
Indemnifying Party. In the event that the Indemnifying Party fails to timely
defend, contest or otherwise protect against any such third party claim, demand,
suit, action or proceeding, the Indemnified Party (i) shall have the right to
defend, contest and assert cross claims or counterclaims, or otherwise protect
against, the same; and (ii) may make any compromise or settlement thereof,
provided that the Indemnified Party shall not settle or dispose of any such
matter without the prior written consent of the Indemnifying Party, such consent
not to be unreasonably withheld.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



20
ARTICLE 5
COVENANTS
Section 5.1 Covenants of Oncothyreon

  5.1.1   Except as otherwise contemplated by the Agreement or consented to in
writing by EMD, from the date of this Agreement until Closing, Oncothyreon
covenants and agrees with EMD as follows:

  5.1.1.1   to carry on the Purchased Business in the usual and ordinary course,
consistent with past practice, provided that all acts and proceedings involving
a commitment in excess of $25,000 or for more than three months duration will be
subject to the prior approval of EMD, which approval will not be unreasonably
withheld;     5.1.1.2   to use all reasonable commercial efforts to preserve
intact the Assets and the Purchased Business, organization and goodwill, to keep
available the employees of the Purchased Business as a group and to maintain
satisfactory relationships with suppliers and others with whom the Purchased
Business has business relationships;     5.1.1.3   to use all reasonable
commercial efforts to cause its current insurance policies with respect to the
Purchased Business not to be cancelled or terminated or any other coverage
thereunder to lapse, unless simultaneously with such terminations, cancellation
or lapse, replacement policies underwritten by insurance companies of nationally
recognized standing providing coverage equal to or greater than the coverage
under the cancelled, terminated or lapsed policies, and where possible, for
substantially similar premiums, are in full force and effect;     5.1.1.4   with
their December 31, 2008 pay packages, Oncothyreon Canada shall pay to the
Transferred Employees all unpaid wages, bonuses, salaries, holiday pay, vacation
pay, termination pay, severance pay, change of control payments and retention
payments due up to such date (with EMD to reimburse Oncothyreon Canada for such
payments relating to the period from the Closing Time to December 31, 2008 as
per the transition services agreement with respect thereto entered into between
EMD and Oncothyreon Canada);     5.1.1.5   to promptly advise EMD in writing of
the occurrence of any Material Adverse Effect in respect of the Purchased
Business or of any facts that come to their attention which would cause any of
Oncothyreon’s representations and warranties herein contained to be untrue in
any respect;     5.1.1.6   to maintain the Books and Records in the usual and
ordinary course,

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



21

      consistent with past practice, to record all transactions on a basis
consistent with that practice and to transfer to EMD on the Closing Date such
Books and Records that are onsite at the Premises in their full and complete
form to EMD;     5.1.1.7   on or before the Closing Date, Oncothyreon shall take
or cause to be taken all necessary action (including all necessary corporate
action) to authorize performance of all covenants to be performed by Oncothyreon
pursuant to this Agreement including, but not restricted to, the transfer of the
Assets to EMD;     5.1.1.8   on the Closing Date, Oncothyreon shall deliver or
cause to be delivered to EMD:

  5.1.1.8.1   a certificate or other instrument of Oncothyreon or of officers of
Oncothyreon as EMD or EMD’s counsel may reasonably think necessary in order to
establish that the obligations and covenants contained in this Agreement to have
been performed or complied with by Oncothyreon at or prior to the Closing Time
have been performed or complied with and that the representations and warranties
of Oncothyreon herein given are true and correct at the Closing Time;    
5.1.1.8.2   a favourable opinion of Oncothyreon’s counsel substantially in the
form set out in Schedule L;     5.1.1.8.3   evidence of continuing insurance for
any obligations or liabilities arising before the Closing Date but for which a
claim has only been submitted following the Closing Date; and     5.1.1.8.4  
the following documents:

  a)   a certified copy of the resolutions of the directors of each of
Oncothyreon Canada, Biomira Management and Oncothyreon Parent approving the
execution of this Agreement and matters related thereto;     b)   a certified
copy of the resolutions of the shareholders of Oncothyreon Canada and Biomira
Management approving the sale of all or substantially all assets;     c)   the
transition services agreement between Oncothyreon Canada and EMD;     d)   the
License Agreement;

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



22

  e)   written consent for the assignment of the following agreements:

  i)   the Manufacturing Contracts; and     ii)   the Lease;

  f)   assignment agreements in respect of:

  i)   the Manufacturing Contracts;     ii)   the Lease;     iii)   the
equipment lease, dated January 26, 2006, between Dell Financial Services Canada
and Biomira Inc.; and     iv)   the technology lease, dated September 20, 2007,
between Compugen Finance Inc. and Biomira Inc.; and

  g)   the general conveyance between Oncothyreon, EMD and Merck.

  5.1.1.9   on the Closing Date, Oncothyreon shall deliver to EMD sole and
exclusive physical possession of all keys, lock combinations, safe combinations,
computer passwords, properties, assets, books, records, documents and other
items applicable to the Assets and the Purchased Business; and     5.1.1.10  
Biomira Management will have delivered to Corixa Corporation (d/b/a
GlaxoSmithKline Biologicals N.A.) a Firm Forecast, pursuant to the supply
agreement dated October 20, 2004, as amended, of its requirements for Licensed
Adjuvant in each of the eight calendar quarters for the period beginning on
April 1, 2009 and ending on March 31, 2011.

Section 5.2 Covenants of EMD and Merck

  5.2.1   Except as otherwise contemplated by this Agreement or consented to in
writing by Oncothyreon, from the date of this Agreement until Closing, EMD and
Merck covenant and agree with Oncothyreon as follows:

  5.2.1.1   on or before the Closing Date, EMD and Merck shall take all
corporate action necessary to ratify the execution of this Agreement and to
authorize the performance of all covenants to be performed by EMD and Merck
pursuant to this Agreement;     5.2.1.2   on the Closing Date, EMD and Merck
shall pay the Purchase Price to

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



23

      Oncothyreon in accordance with Section 2.3 hereof; and     5.2.1.3   on
the Closing Date, EMD shall deliver or cause to be delivered to Oncothyreon

  5.2.1.3.1   the following documents:

  a)   an employment agreement, in the form set out in Schedule J, entered into
by each of the Key Employees;     b)   the transition services agreement between
Oncothyreon Canada and EMD;     c)   assignment agreements in respect of:

  i)   the Manufacturing Contracts;     ii)   the Lease;     iii)   the
equipment lease, dated January 26, 2006, between Dell Financial Services Canada
and Biomira Inc.; and     iv)   the technology lease, dated September 20, 2007,
between Compugen Finance Inc. and Biomira Inc.; and

  d)   the general conveyance between Oncothyreon, EMD and Merck..

  5.2.1.4   on the Closing Date, Merck shall deliver or cause to be delivered to
Oncothyreon

  5.2.1.4.1   the following documents:

  a)   the License Agreement; and     b)   the general conveyance between
Oncothyreon, EMD and Merck.

Section 5.3 Compliance with Privacy Laws

  5.3.1   EMD and Merck acknowledge and agree that EMD and Merck must comply at
all times with Privacy Laws which govern the collection, use and disclosure of
Personal Information disclosed to EMD and/or Merck pursuant to or in connection
with this Agreement (the “Disclosed Personal Information”).     5.3.2   Neither
EMD nor Merck shall use the Disclosed Personal Information for any

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



24

      purposes other than those related to the performance of this Agreement and
the completion of the transactions contemplated by this Agreement.     5.3.3  
Each of the Parties acknowledges and confirms that the disclosure of Personal
Information is necessary for the purposes of determining if the Parties shall
proceed with the purchase and sale transaction contemplated in this Agreement
and that the disclosure of Personal Information relates solely to the carrying
on of the business which is the subject of this Agreement, or the completion of
the purchase and sale transaction contemplated in this Agreement.     5.3.4  
EMD and Merck shall at all times keep strictly confidential all Disclosed
Personal Information provided to it, and shall instruct those employees
responsible for processing such Disclosed Personal Information to protect the
confidentiality of that information in a manner consistent with EMD’s and
Merck’s obligations hereunder. EMD and Merck shall ensure that access to the
Disclosed Personal Information shall be restricted to those employees or service
providers of EMD and Merck who have a bona fide need to access that information
in order to fulfill their obligations in the course of their employment or in
providing services to EMD and/or Merck.     5.3.5   The Parties shall fully
cooperate with one another, with the individuals to whom the Personal
Information relates, and any government authority charged with enforcement of
Privacy Laws, in responding to inquiries, complaints, requests for access, and
claims in respect of Disclosed Personal Information.     5.3.6   EMD and Merck
undertake, after the Closing Date, to utilize the Disclosed Personal Information
only for those purposes for which the Disclosed Personal Information was
initially collected from or in respect of the applicable employees or other
persons.     5.3.7   If Closing does not occur, on the request of Oncothyreon,
EMD and Merck shall forthwith, other than as required by law, cease all use of
the Disclosed Personal Information acquired by EMD and/or Merck in connection
with this Agreement and will return to Oncothyreon or, at Oncothyreon’s request,
destroy in a secure manner, the Disclosed Personal Information (and any copies
thereof) and provide Oncothyreon with a certificate of a senior officer of EMD
confirming such destruction.

For the purposes of this Section 5.3, “Privacy Laws” shall mean any and all
Applicable Laws relating to privacy and the collection, use and disclosure of
Personal Information in all applicable jurisdictions, including the Personal
Information Protection and Electronic Documents Act (Canada) and/or any
comparable provincial law, including without limitation, the Personal
Information Protection Act (Alberta) and “Personal Information” shall mean any
personal information about an identifiable individual but does not include an
individual’s business contact information.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



25

Section 5.4 Apportionment
     The Parties agree that rent expenses, property taxes, utility charges, and
the like, will be apportioned at the Closing in an equitable manner as of the
close of business of the day immediately preceding the Closing Date (the
“Adjustment Date”) so that the income and expense items with respect to the
period up to and including the Adjustment Date will be for Oncothyreon’s account
and the income and expense items with respect to the period after the Adjustment
Date will be for EMD’s account. For purposes of this Section 5.4, the term
“equitable manner” will mean that Oncothyreon will be allocated such items based
on a fraction, the numerator of which is the number of days in the applicable
period ending on the Adjustment Date and the denominator of which is the total
number of days in such period, and EMD will be allocated the remainder.
ARTICLE 6
NON-SOLICITATION AND NON-COMPETITION
Section 6.1 Non-Solicitation
     Subject to Section 6.3, Oncothyreon will not, in any manner whatsoever,
without the prior consent of EMD, at any time during a period of two years from
the Closing Date, directly or indirectly:

  6.1.1   induce or endeavour to induce any person to leave his or her
employment with EMD; or     6.1.2   employ or attempt to employ or assist any
person to employ any person employed by EMD.

Section 6.2 Non-Solicitation — EMD
     Subject to Section 6.3, EMD will not, in any manner whatsoever, without the
prior consent of Oncothyreon, at any time during a period of two years from the
Closing Date, directly or indirectly:

  6.2.1   induce or endeavour to induce any person employed by Oncothyreon,
other than Transferred Employees, to leave his or her employment with
Oncothyreon; or     6.2.2   employ or attempt to employ or assist any person to
employ any person employed by Oncothyreon, other than Transferred Employees.

Section 6.3 Proviso
     For purposes of Section 6.1 and Section 6.2, solicitation and/or inducement
shall not include solicitation or inducement of any persons who are solicited or
induced by advertising in periodicals or newspapers of general circulation, or
by an employee search firm acting on Oncothyreon’s or EMD’s behalf, so long as
Oncothyreon or EMD, as the case may be, did not direct or encourage such firm to
solicit such person. Further, Sections 6.1 and 6.2 shall not apply to the hiring
of any person who responds to such solicitations or inducements.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



26

ARTICLE 7
CLOSING, CONDITIONS AND TERMINATION
Section 7.1 Closing
     The sale and purchase of the Assets will be completed at the Closing Time
at the offices of Fraser Milner Casgrain LLP, 2900 Manulife Place, 10180 — 101
Street, Edmonton, Alberta.
Section 7.2 Conditions for the Benefit of EMD
     The sale by Oncothyreon and the purchase by EMD of the Assets is subject to
the following conditions, which are for the exclusive benefit of EMD and which
are to be performed or complied with at or prior to the Closing Time:

  7.2.1   the representations and warranties of Oncothyreon set forth in
Section 3.1 will be true and correct in all material respects at the Closing
Time with the same force and effect as if made at and as of such time;     7.2.2
  Oncothyreon will have performed or complied with all of the obligations and
covenants in this Agreement to be performed or complied with by Oncothyreon at
or prior to the Closing Time;     7.2.3   no action or proceeding will be
pending or threatened by any person to enjoin, restrict or prohibit:

  (i)   the sale and purchase of the Assets contemplated hereby; or     (ii)  
the right of EMD to conduct the Purchased Business;

  7.2.4   non-competition agreements shall have been entered into between the
Key Employees and EMD, substantially in the form set out in Schedule I;    
7.2.5   employment agreements shall have been entered into between each of the
Key Employees and EMD, substantially in the form set out in Schedule J;    
7.2.6   Biomira Management will have entered into the License Agreement;    
7.2.7   no Material Adverse Effect will have occurred in relation to the
Purchased Business from the date hereof to the Closing Time; and     7.2.8   all
necessary steps and proceedings will have been taken to permit the Assets to be
duly and regularly transferred to and registered in the name of EMD (or as
directed by EMD) including obtaining the consents to the assignments of any
contracts or other commitments as set forth in the Disclosure Schedule.

Section 7.3 Conditions for the Benefit of Oncothyreon
     The sale by Oncothyreon and the purchase by EMD/Merck of the Assets is
subject to the following conditions, which are for the exclusive benefit of
Oncothyreon and which are to be performed or complied with at or prior to the
Closing Time:
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



27

  7.3.1   the representations and warranties of EMD and Merck set forth in
Section 3.2 will be true and correct in all material respects at the Closing
Time with the same force and effect as if made at and as of such time;     7.3.2
  EMD and Merck will have performed or complied with all of the obligations and
covenants in this Agreement to be performed or complied with by EMD and Merck
prior to the Closing Time; and     7.3.3   Merck will have entered into the
License Agreement.

Section 7.4 Waiver of Condition
     Merck, in the case of a condition set out in Section 7.2, and Oncothyreon,
in the case of a condition set out in Section 7.3, will have the exclusive right
to waive the performance or compliance of such condition in whole or in part and
on such terms as may be agreed upon without prejudice to any of its rights in
the event of non-performance of or non-compliance with any other condition in
whole or in part. Any such waiver will not constitute a waiver of any other
conditions in favour of the waiving party.
Section 7.5 Termination
     This Agreement may be terminated, by written notice:

  7.5.1   by Oncothyreon or EMD if a material breach of any representation,
warranty, covenant, obligation or other provision of this Agreement has been
committed by the other party and such breach has not been waived or cured within
30 days following the date on which the non-breaching party notifies the other
party of such breach;     7.5.2   by EMD if any condition in Section 7.2 has not
been satisfied as of the Closing Time and EMD has not waived such condition on
or before the Closing Date;     7.5.3   by Oncothyreon if any condition in
Section 7.3 has not been satisfied as of the Closing Time and Oncothyreon has
not waived such condition on or before the Closing Date;     7.5.4   by written
agreement of Oncothyreon and EMD; or     7.5.5   by Oncothyreon or EMD if the
Closing has not occurred by January 30, 2009.

ARTICLE 8
MISCELLANEOUS
Section 8.1 Treatment of Excluded Assets
     The Parties agree that the Excluded Assets may be removed from the Premises
by Oncothyreon following the date of this Agreement until February 28, 2009.
Following the Closing Time, Oncothyreon may not enter into the Premises to
remove the Excluded Assets, or for any other reason, without the prior consent
of EMD, such consent not to be unreasonably withheld, and upon forty-eight
(48) hours prior notice. The Parties agree that the Excluded
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



28

Assets are the property of Oncothyreon, shall be removed from the Premises no
later than February 28, 2009 by Oncothyreon and that EMD and Merck shall have no
responsibility for, or liability for, any damage that may occur to the Excluded
Assets provided that EMD and Merck exercise the same care with respect to
storage of the Excluded Assets as they would in relation to storage of their own
assets of similar type. For greater certainty, Oncothyreon agrees to maintain
insurance coverage over the Excluded Assets for so long as they are situated on
the Premises and shall, subject to EMD and Merck exercising the standard of care
referred to above in relation to the Excluded Assets, be responsible for any
damage to any of the Assets of EMD or Merck as a result of the storage at the
Premises or movement by Oncothyreon of the Excluded Assets from the Premises.
Section 8.2 Further Acts
     Each of the Parties hereto shall execute and deliver any further documents
and do all acts and things as the requesting Party may reasonably require to
carry out the true intent and meaning of this Agreement, including, without
limiting the generality of the foregoing, assisting another Party with the
discharging of no longer applicable security registrations. Notwithstanding the
generality of the foregoing, Oncothyreon agrees to preserve intact and maintain
any and all Books and Records not physically transferred at the Closing Time to
EMD/Merck for a period of no less than two (2) years following the Closing Time
and to provide originals and/or true copies of any such Books and Records to
Merck as soon as reasonably practicable following a written request of the same.
Section 8.3 Parties of Interest
     This Agreement shall enure to the benefit of and be binding upon the
Parties hereto, their permitted assigns and successors.
Section 8.4 Entire Agreement
     This Agreement and the License Agreement constitute the entire agreement
between the Parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, proposals and agreements, whether oral or
written, with respect to the subject matter hereof.
Section 8.5 Notices
     Any notice required to be given under the terms hereof may be given by a
Party hereto by delivering or telecopying such notice to the Party to which it
is to be given at the address or telecopy number below or at such other existing
municipal address or telecopy number as that Party may provide in writing to the
other Party in lieu thereof in accordance with this Section 6.4:

  8.5.1   In the case of Oncothyreon:

      Biomira Management, Inc.
2601 Fourth Avenue, Suite 500
Seattle WA 98121
United States of America
Attention: President
Facsimile: (206) 801-2101


 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



29

  8.5.2   In the case of EMD:

      2695 North Sheridan Way
Suite 200
Mississauga, Ontario
L5K 2N6
Attention: President
Facsimile: (905) 919-0299

  8.5.3   In the case of Merck:

      Merck KGaA
Frankfurter Strasse 250
D-64293 Darmstadt
Germany
Attention: Merck Serono Legal Department
Facsimile: +49-6151-72-2373

Any such notice shall be deemed to have been received by a Party hereto
immediately upon delivery or telecopy transmission of such notice to such Party
at its address or telecopy number in such notice.
Section 8.6 Waiver
     Failure by any Party hereto to insist in any one or more instances upon the
strict performance of any one of the covenants contained herein shall not be
construed as a waiver or relinquishment of such covenant. No waiver by any Party
hereto of any such covenant shall be deemed to have been made unless expressed
in writing and signed by the waiving Party.
Section 8.7 Severability
     Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 8.8 Amendments
     No term or provision hereof may be amended, discharged or terminated,
except by an instrument in writing signed by the Parties hereto.
Section 8.9 Public Announcements and Regulatory Filings
Oncothyreon, EMD and Merck agree that a press release, substantially in the form
of press release attached as Schedule M, shall be issued by each of Oncothyreon
and EMD/Merck to announce the execution of this Agreement. With respect to any
other press releases or public statements related to the subject matter of this
Agreement, except with respect to subject matter already in the public domain or
as required by law,
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



30

Oncothyreon and EMD/Merck shall each provide the other party with a copy of the
proposed press release or public statement for review and approval, such
approval not be unreasonably withheld. With respect to the filing of this
Agreement with the U.S. Securities and Exchange Commission and any similar
regulatory authorities, as may be required by Applicable Law, Oncothyreon shall
provide EMD/Merck with a copy of the proposed filing version of this Agreement
for review and comment.
Section 8.10 Confidentiality
Oncothyreon, EMD and Merck agree not to (directly or indirectly) disclose, allow
access to, transmit or transfer any of the other Party’s Confidential
Information to a third party without the prior written consent of the other
Party hereto or unless such disclosure is required by Applicable Law or an
applicable regulatory authority. This obligation of confidentiality shall remain
in force for a period of ten (10) years from the Closing Date. The Parties
further recognize that, as contemplated in Section 8.1, there will be certain
assets and proprietary information of Oncothyreon and its Affiliates at the
Premises for a period of time following the Closing and EMD and Merck covenant
and agree not to use, in any manner, any such assets or information and to
strictly maintain the confidentiality thereof.
Section 8.11 Assignment
     Oncothyreon shall not be entitled to assign this Agreement or any of its
interests or entitlements under the Agreement without the prior written consent
of EMD. EMD shall be entitled to assign this Agreement and any of its interests
or entitlements under this Agreement to any one or more of its Affiliates.
Section 8.12 Time of Essence
     Time shall be of the essence of this Agreement.
Section 8.13 Governing Law
     This Agreement shall be governed by and construed in accordance with the
laws of the province of Alberta and the federal laws of Canada applicable
therein and the Parties attorn to the exclusive jurisdiction of the courts of
the Province of Alberta.
Section 8.14 Survival
     The covenants and agreements set out in Articles 3,4 and 6 and
Sections 8.1, 8.2, 8.4, 8.5, 8.9 and 8.10 hereof shall survive the Closing Date.
Section 8.15 Counterparts
     This Agreement may be executed in several counterparts, each of which when
so executed shall be deemed to be an original and shall have the same force and
effect as an original but such counterparts together shall constitute but one
and the same instrument.
Section 8.16 Faxed Copies
     A faxed copy or telecopy of this Agreement shall have the same force and
effect as an originally executed copy of this Agreement.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



31

ARTICLE 9
EXECUTION
This Agreement is agreed to and accepted by:

              BIOMIRA MANAGEMENT, INC.   EMD SERONO CANADA INC.
 
           
By:
  /s/ Robert L. Kirkman, M.D.   By:   /s/ Deborah Brown
 
           
Title:
  President & CEO   Title:   Managing Director
 
           
 
           
By:
      By:   /s/ William Hilson
 
           
Title:
      Title:   Finance Director
 
              MERCK KGAA   ONCOTHYREON CANADA INC.
 
           
By:
  /s/ Andreas Stickler   By:   /s/ Robert L. Kirkman, M.D.
 
           
Title:
  Head of M&A   Title:   President
 
           
 
           
By:
      By:    
 
           
Title:
      Title:    
 
           
 
            ONCOTHYREON INC.        
 
           
By:
  /s/ Robert L. Kirkman, M.D.        
 
           
Title:
  President & CEO        
 
           
 
           
By:
           
 
           
Title:
           
 
           

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



 

Schedule A
Inventory Assets
[+]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



 

Schedule B
Leased Premises Assets
See Schedule D
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



 

Schedule C
Manufacturing Contracts
1. Adjuvant Supply Agreement, dated October 20, 2004, as amended, between Corixa
Corporation (d/b/a GlaxoSmithKline Biologicals N.A.) and Biomira International
Inc. (assigned to Biomira Management Inc. on December 7, 2007)
2. Product Development and Clinical Supply Agreement, dated September 10, 1999,
as amended, between Baxter Pharmaceutical Solutions LLC and Biomira USA, Inc.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



Schedule D
Other Assets
Oncothyreon Canada Inc
Asset Listing by Department
As of September 30, 2008

                                                                          Dept  
                        Net Book       Serial   Model         Code   Number  
Description   Purch Date   Purch Price   Value   Manufacturer   Number   Number
  AFE #   Location                
 
                                                          2050       1127    
3com linkswitch 1000 100b-fx d
  29-May-97     5,200.00       0.00                                         2050
      1128    
3com superstack II switch 300
  29-May-97     7,799.00       0.00                                         2050
      1129    
3com superstack II switch 1000
  29-May-97     14,739.00       0.00                                        
2050       1193    
IBM PC server
  7-Jul-98     16,000.00       0.00           23P5206                          
  2050       1269    
Proxima projector
  28-Feb-00     6,008.00       0.00                           00-2-010          
  2050       1283    
Xerox N3225, HP laserjet 4050T
  15-May-00     11,422.00       0.00         HPUSBB 012481             00-2-017
            2050       1319    
Computer (former lease)
  8-Jul-01     34,571.76       0.00                           01-2-004     SRVRM
  2050       1324    
Buyout of Lease
  31-Aug-01     41,175.65       0.00                           01-2-012        
    2050       1332    
Computer Lease — reclass to
  30-Nov-01     154,962.20       0.00                                        
2050       1403    
Scanner, Fujitsu
  30-Sep-03     12,000.00       0.00     Fujitsu     504441     FI-4750C    
03-4-019     IS   2050       1409    
Hewlett-Packard Comp (BUSA)
  20-Dec-04     69,166.22       0.00     Hewlett Packard                    
100123             2050       1417    
Dell Financial Computer Lease
  13-Jul-05     139,732.38       0.00     Dell/HP                     2/5/1932  
          2050       1434    
Citrix WANScalers 8500
  19-Jun-07     8,550.91       5,225.49     Compugen   ORB-7500-1   NETCIR7500  
  2/7/1951             2050       1435    
Leased HP Computer servers
  28-Sep-07     163,524.70       104,474.15     Compugen           HP Servers
(SAN)     2/7/1952             2050       1441    
HP 4050 TN Printer
  1-Aug-00     2,247.42       0.00                                         2050
      1452    
Dell Computers BuyOutEndofTerm
  8-Jul-08     25,105.00       23,012.92     Dell/HP                    
2/8/2005     Edmonton   2050       1459    
MPSM6110 IMPRNTR/STMPS/SDDL F6
  30-Sep-08     5,625.12       5,468.87           100E5487     MPSM6110        
          2060       1440    
Xerox Workcentre 7665
  7-Nov-07     31,500.00       25,725.00     Xerox   VDR548760   WC 7665    
8/7/1958             2060       1449    
Xerox Workcentre 4150XF
  26-May-08     4,299.00       3,109.12     Xerox     L99041198     4150XF      
            2060       1450    
Walk-in Cooler
  3-Jun-08     17,848.00       17,489.75                                
Edmonton, AB   2060       1458    
Xerox Workcentre 4150S
  30-Sep-08     4,299.00       4,227.35     Xerox     L99358267     WC4150S    
              2070       1    
van
  1-Jan-92     3,500.00       0.00     Dodge   VIN 2B7GB13TSHK278889   RAM150  
                2070       160    
Biomira Sign & Plaque
  15-Jun-92     8,121.50       0.00                                         2070
      177    
Biomira North Renovations
  29-Jun-92     18,227.00       0.00                                        
2070       270    
Electrical & Add-on Furniture
  20-Aug-92     8,370.50       0.00                                         2070
      298    
Forma Model 6097 Glassware Ste
  8-Sep-92     8,933.80       0.00     Forma     51354-375     6097            
B204     2070       299    
Fury Glassware Dryer Model 609
  8-Sep-92     9,000.00       0.00     Forma     51354-376     6097            
F113     2070       403    
Low Temperature Calibration Un
  16-Nov-92     6,610.00       0.00     TECHNE     31728/1     DB45M          
Metrology   2070       404    
High Temperature Calibration U
  16-Nov-92     7,400.00       0.00     TECHNE     30913/1     DB1200M          
Metrology   2070       453    
Vivarium Cage & Bottle Washer
  28-Jan-93     36,000.00       0.00     Better Built     6855     550          
VIVARIUM   2070       479    
Waste Storage Building
  22-Feb-93     10,263.00       0.00                                        
2070       495    
Renovations to the Vivarium
  27-Feb-93     131,375.39       0.00                                        
2070       574    
Precision RTD Thermometer
  21-Jun-93     5,437.95       0.00     Azonics     T1742-3139     A1011        
  Metrology   2070       721    
Digital Pressure Calibration S
  8-Feb-94     13,540.00       0.00           6051513                    
Metrology   2070       904    
Eagle 3000 Scientific Series S
  22-Sep-94     47,804.00       0.00     AMSCO     12539403     3000            
L106     2070       1233    
Office Furniture for B
  1-Apr-99     17,046.25       0.00                           99-8-009          
  2070       1300    
Millwork- counters/fume hood
  23-Nov-00     4,437.50       0.00                           00-8-029      
F219  

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



37
Oncothyreon Canada Inc
Asset Listing by Department
As of September 30, 2008

                                                                          Dept  
                        Net Book       Serial   Model         Code   Number  
Description   Purch Date   Purch Price   Value   Manufacturer   Number   Number
  AFE #   Location     2070       1305    
Front reception renovation
  24-Jan-01     10,025.80       0.00                           00-8-034        
    2070       1312    
Free standing pedestal desk (r
   30-May-01     499       0.00                           00-8-034            
2070       1313    
25 Chairs, various styles
  11-Jun-01     8,934.00       0.00     All-West                     01-8-008  
  Immunology   2070       1325    
Finance/Clinical/Tech Op’s des
  29-Sep-01     5,965.00       0.00                           01-8-014          
  2070       1327    
Chair Replacements
  11-Oct-01     9,990.62       0.00                           01-8-016          
  2070       1334    
Scotsman Ice Flaker Machine
  8-Mar-02     5,679.00       0.00     Scotsman   542503-07D / AFE325AS-1A  
AFE325AS-1A     02-8-003       B211     2070       1338    
Upgrade HVAC / Clean Suite Fac
  21-Jun-02     43,561.95       0.00                           02-8-008        
    2070       1342    
Stainless Steel Storage Cabine
  30-Jun-02     11,050.00       0.00     Halbar Stainless                    
02-8-007     Viv cabinets   2070       1385    
Hart Scientific Low Temp Calib
  1-Nov-01     3,086.39       0.00     Hart Scientific     A1A023     9402 HDRC
  02-12-USA     F212     2070       1401    
Vivarium Expansion
  28-Feb-00     71,797.77       0.00                           00-8-011        
    2070       1402    
Basement/main floor exp. (QC)
  30-Mar-98     342,938.90       0.10                           99-8-007        
    2070       1405    
Stair Repairs
  30-Jul-04     22,350.00       3,725.00     Dawson Wallace Const              
      04-8-021     Edmonton   2070       1425    
Reliance 500 Glassware Washer
  21-Nov-05     49,571.00       21,500.11     Steris     3634305001     Reliance
500     8/5/1938       F113     2070       1432    
Kaye CTR-80 Bath (-80C to 30C)
  31-Oct-06     13,010.00       6,776.08     GE Sensing     X0390     CTR-80    
8/6/1946     Metrology   2070       1436    
Walk in Cooler
  28-Sep-07     15,570.00       12,196.50     Coral Engineering          
8x8x7.5 walk-in cooler     8/7/1950     second floor F212   2070       1437    
Data and Telephone Cabling
  21-Sep-07     36,808.38       30,253.67     R&T Networks                    
2/7/1956     second floor   2070       1444    
Building Renovations 2008
  12-Mar-08     102,587.00       90,618.54     Edmonton Economics              
                    2070       1445    
Avaya Phone System
  31-Mar-08     24,391.00       21,951.88     Telus Communications              
                    8020       993    
TOC Analyzer & Validation Supp
  18-Jul-95     29,477.16       0.00           9507-276                      
F219     8020       1112    
REVCO 45 cu.ft fridge
  16-Apr-97     4,460.83       0.00     Revco   NB-110726   REBL304AVA          
  F219     8020       1147    
HP 6890 series gas chromatogra
  27-Aug-97     51,946.77       0.00         US00009603                     F219
    8020       1179    
Autosampler for existing Dione
  16-Apr-98     18,090.00       0.00     Beckman     00-151     508            
F219     8020       1261    
Waters Bus/SAT kit
  13-Jan-00     2,630.00       0.00     Waters                     00-8-001    
  F219     8020       1262    
Laser scattering Device s/n 10
  30-Jan-00     72,235.62       0.00     Precision Detection          
PL-ELS-1000     00-8-002       F219     8020       1303    
HPLC pump (model 2690)
  27-Dec-00     44,736.91       0.00     Waters   M99SM7648M   2695      
00-8-001       F219     8020       1316    
HPLC system and software
  24-Jun-01     68,072.50       0.00                           01-8-010      
F219     8020       1341    
Evaporativ Light Scattering De
  15-May-01     22,689.45       0.00     Polymer Laboratories     003-653    
PL-ELS 1000     02-8-017       B213     8020       1366    
HPLC Detector
  1-Jun-96     17,757.98       0.00     Waters     L97996450M    
996photodioarray   02-12-USA     F219     8020       1369    
HPLC High Pressure Chromatogra
  1-Dec-97     71,538.26       0.00     Waters     M975M4937M     2690    
02-12-USA     F219     8020       1370    
HPLC — SAT/IN Module
  1-Dec-97     2,738.87       0.00     Waters   M97SAT735M   SAT   02-12-USA    
F219     8020       1381    
Shimadzu UV Mini 1240 Spectoph
  1-Oct-00     7,009.49       0.00     Shimadzu Corp     A10913780220    
UVMini-1240   02-12-USA     F219     8020       1384    
Harris -85o Freezer
  1-Jun-01     12,628.24       0.00     Harris     4743             02-12-USA  
  F219     8030       477    
Microzone 6 ft Biological Con
  21-Feb-93     7,872.00       0.00     Microzone Corp     902-7268    
BM6-2A-49             F214     8030       678    
Wedgewood Ph Monitor (2)
  16-Nov-93     12,898.24       0.00     Sepracor     33201     600            
  F-221     8030       703    
BPG 200/500 Column (2)
  7-Jan-94     11,880.00       0.00     Pharmacia     20000950     BPG200/500  
          F221     8030       787    
5x4-way Valve Manual Pharmacia
  10-Apr-94     5,707.10       0.00     Pharmacia     N/A                      
F221     8030       914    
Isotemp General Purpose 26 cu.
  6-Nov-94     5,050.00       0.00     Fisher Scientific     93766321    
13-987-326R             F214  

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



38
Oncothyreon Canada Inc
Asset Listing by Department
As of September 30, 2008

                                                                          Dept  
                        Net Book       Serial   Model         Code   Number  
Description   Purch Date   Purch Price   Value   Manufacturer   Number   Number
  AFE #   Location     8030       958    
Watson Marlow Pump
  26-Mar-95     5,000.00       0.00                                         8030
      1068    
Shimadzu Fluorometer and Softw
  9-Jul-96     15,286.00       0.00     Shimadzu     30099K     RF-551PC        
    F221     8030       1105    
Ultrospec 3000
  6-Mar-97     8,900.00       0.00     Pharmacia     67679     Ultrospec 3000  
          F214     8030       1109    
Sorvall RC-5C Plus
  1-Apr-97     15,140.06       0.00     Mandel Scientific     9503408     RC5C
Plus             F221     8030       1253    
3L Bioreactor
  10-Sep-99     12,635.62       0.00                         99-88-021      F214
    8030       1254    
Bioreactor
  30-Sep-99     17,603.86       0.00     Applikon           Z61103CT04  
99-88-018            8030       1260    
508 Injector
  22-Dec-99      16,124.00       0.00     Beckman     90010     508 Autosampler
    99-8-025       F221     8030       1264    
Ozone Monitor
  14-Feb-00     6,802.95       0.00     PCI-Wedeco     1414     HC400    
99-8-024       F221     8030       1265    
AKTA explorer HPLC system
  28-Dec-00     76,890.79       0.00     Pharmacia (amersham)     1937          
    00-8-003       F221     8030       1309    
BPG 200/500 Column DI/NI
  18-Mar-01     7,287.00       0.00     PHARMACIA     N/A     BPG200/500    
01-8-003       F221     8030       1345    
Rotor for Centrifuge CEN-2015
  31-Jul-02     10,287.07       0.00     Sorvall     10253675     SLA-3000    
02-8-015       F222     8030       1355    
Floor Scale 500 KG Cap w/term
  21-Aug-02     9,505.00       0.00     Mettler   1114584-1GD   2888032001      
02-8-009       F221     8030       1358    
Thermal Label Printer
  24-Sep-02     1,655.00       0.00     Mettler   0305503-4MA   8865-0011      
02-8-009       F221     8030       1371    
Dura-Stop MP Tray Dryer / Comp
  1-Jan-98     77,855.25       0.00     FTS Systems Inc     10493    
TDS3C2C8100/7470   02-12-USA     F214     8030       1372    
Optima LE-80k ultracentrifuge
  1-Feb-98     69,147.68       0.00     Beckman   COL98A02   Optima LE-80k  
02-12-USA     F214     8030       1374    
Heat Exchanger
  5-Feb-98     1,375.16       0.00     Exergy Inc     12962     00169-3    
02-12-USA     F221     8030       1376    
Dura-Dry MP Freeze Dryer
  1-Jul-98     12,093.06       0.00     FTS Systems     10490     FD2085C0101  
02-12-USA     F214     8030       1377    
Karl Fisher Titrator
  1-Oct-98     11,954.00       0.00     Mettler Toledo   MEB08872  
DL37/996Photodiode   02-12-USA     F221     8030       1379    
Calorimeter DSC w/ Monitor
  1-Dec-98     84,368.75       0.00     Calorimetry Sciences     165     4100
DSC   02-12-USA     F214     8030       1380    
Calorimeter DSC w/monitor & ci
  1-Dec-98     620.39       0.00     Neslab     198321173     RTE-140  
02-12-USA     B217     8030       1382    
HPLC Allicance System
  30-Apr-01     87,110.37       0.00     Waters     D015M4107M     SHC (2690)  
02-12-USA     F219     8030       1383    
PolymerLab Mass Evap Det HPLC2
  1-May-02     22,689.45       0.00     Polymer Labs     022-12T     PL-ELS-1000
  02-12-USA     F219     8030       1386    
Sonicator
  1-Jan-02     8,885.42       0.00     Misonix Inc.     R0146     S3000    
02-12-USA     F214     8030       1387    
Applikon Bioreactors w/accesso
  1-Nov-99     23,226.46       0.00     Applikon   P 08359/5; P10578/4     P100
    02-12-USA     F214     8030       1388    
Stirrer Motor Assembly P1000C
  1-Sep-00     10,039.87       0.00     Applikon   P 01417/3; P05257/17    
P1000     02-12-USA     F214     8030       1390    
Bioreactor 7l, stirrer, access
  1-Jul-00     14,163.83       0.00     Applikon Inc.                  
02-12-USA     F214     8030       1391    
Applikon Bioreactors w/ access
  1-Jul-01     22,424.94       0.00     Applikon   P 11105/12 ; P19968/48    
P310     02-12-USA     F214     8030       1392    
Dedicated Bioreactor
  8-Feb-98     16,275.66       0.00     Applikon   ADI10122261   ADI1012  
02-12-USA     F214     8030       1393    
Bioreactor (1L)
  4-Apr-98     7,322.27       0.00     Applikon Inc                   02-12-USA
    F214     8030       1394    
Applikon Bioreactor w/ accesor
  1-Mar-98     25,754.43       0.00     Applikon   P 05735/11 ; P10578/63    
P140     02-12-USA     F214     8030       1395    
Bioreactor (3L)
  1-Aug-98     2,426.96       0.00     Applikon Inc                   02-12-USA
    F214     8030       1399    
Double Incubator
  1-May-97     4,069.60       0.00     VWR / Sheldon Mftg     300594     1565  
  02-12-USA     F221     8030       1412    
Two Fireking 4 Drawer Cabinets
  16-Feb-05     4,474.00       1,192.92     Fireking           4 drawer lateral
    8/5/2028       F215     8030       1429    
15L Applikon BioReactor
  28-Aug-06     20,935.40       10,067.65     Applikon Inc.     1101/01,
P10496/7, P09759/7,               8/6/1945     Manufacturing B101010   8040    
  1122    
18 L Lyophilizer
  25-May-97     14,480.00       0.00     VIRTIS     202377 202325    
UNITOP400SL 26031           Pilot Plant   8040       1411    
60L S/Steel Pressure Vessel
  1-May-05     27,939.15       5,871.15     T & C   TO6253   60L       8/5/2029
    Baxter   8040       1415    
5L Applikon Bioreactor
  8-Jul-05     15,786.70       2,959.99     Applikon Inc.   P 06175/32;P04600/14
              8/5/1931     Baxter

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



39
Oncothyreon Canada Inc
Asset Listing by Department
As of September 30, 2008

                                                                          Dept  
                        Net Book       Serial   Model         Code   Number  
Description   Purch Date   Purch Price   Value   Manufacturer   Number   Number
  AFE #   Location     8040       1419    
Magnetic Stirrer/Motor Assembl
  8-Jul-05     9,008.16       1,689.03     Applikon   PO6175/25 P03384/1   P140
      8/5/1931     Baxter   8040       1421    
50L INOVA Intermediate Tank
  24-Aug-05     42,562.62       9,753.98     INOVA     N/A     50L      
8/5/1937     Baxter   8040       1422    
INOVA Filling Parts
  1-May-05     40,317.45       8,497.70     INOVA                     8/5/2029  
  Baxter   8040       1427    
15L Applikon Jacketed Vessel
  26-May-06      4,227.56       1,937.74     Applikon   V3ME010051   15L
Jacketed Vessel     8/6/1941     Baxter   8040       1431    
Lightnin Mixer Model G2S05R
  9-Nov-06     5,730.33       2,984.59           R0653576101-02     G2SO5R    
8/6/1947     Baxter   8040       1433    
5L BioReactor
  31-Jan-07     9,294.34       5,421.74     Applikon  
Z6110CT05/Z81315MG03/81313R645             8/6/1949     Manufacturing   8040    
  1443    
60L Pressure Vessel
  11-Mar-08     52,250.00       44,630.22     Baxter Pharm.                    
8/6/1948             8040       1446    
Scale- up Stimuvax equipment
  22-Apr-08     5,000.00       4,374.98     see notes   see notes   see notes  
  8/8/2001     Process development   8040       1453    
Stirrer Controller P1000
  6-Aug-08     4,758.00       4,559.74     Applikon   P161627     P1000      
8/5/1931     Edmonton   8040       1454    
Stirrer Motor Assembly P1000
  6-Aug-08     4,304.00       4,124.66     Applikon   P169894     P1000      
8/5/1931     Edmonton   8050       316    
HP 1050 Series Autosampler
  14-Sep-92     9,649.50       0.00     Hewlett Packard     3141A01614    
HP1050Series     N/A       E205     8050       317    
High Speed Spectrophotometric
  14-Sep-92     13,977.36       0.00     Hewlett Packard     3149G01298    
HP1050 Series     N/A       E205     8050       318    
Automated Gradient LC System
  14-Sep-92     15,741.00       0.00     Hewlett Packard     3225A01584    
HP1050 Series     N/A       E205     8050       905    
Empty YMC Column 2000PSI
  28-Sep-94     10,455.00       0.00                                 Chemistry  
8050       1115    
16 Port drying chamber
  6-May-97     1,973.67       0.00     LABCONCO           7522900              
F218     8050       1218    
HPLC for PD/Chem Development
  30-Dec-98     10,622.03       0.00     Waters     B97996     996            
F218     8050       1219    
HPLC for PD/Chem Development
  30-Dec-98     39,377.97       0.00     Waters     K965M4 608M     2690        
      F218     8050       1248    
Electrochemical detector with
  23-Jun-99     13,535.00       0.00     Applikon Inc.           Z61103CT04    
99-9-019             8050       1400    
Waters HPLC P2000
  12-Nov-98     58,059.09       0.00     Waters   MX7AM8182M   DSC            
F213     8070       220    
Metrohm Titroprocessor w/Acces
  20-Jul-92     17,305.35       0.00     Metrohm     2N4/223     682
Titroprocessor     N/A       E212     8070       253    
Optical Activity Model AA-5 An
  5-Aug-92     13,929.76       0.00     Optical Activity     15-19-10A     AA-5
    N/A       E213     8070       338    
Model 3MO Micro-Osmometer
  27-Sep-92     4,933.00       0.00     Advanced Instruments     42365F     3MO
    N/A       E213     8070       754    
Diode-Array Spectrophotometer
  14-Mar-94     15,945.00       0.00     Hewlett Packard     3338A04616    
8452A       N/A       E205     8070       1137    
HP 1100 Automated binary LC3D
  10-Jul-97     59,624.17       0.00                           97-8-021      
B213     8070       1146    
HP1100 automated binary LC3D s
  13-Aug-97     59,148.95       0.00     Hewlett Packard   See Notes   See Notes
    97-8-021       E205     8070       1164    
plate reader Spectra MAX340
  29-Dec-97     25,000.00       0.00     Molecular Devices     M01232     340  
    N/A       E205     8070       1239    
HPLC system, installed with ac
  27-Apr-99     73,678.20       0.00     Hewlett Packard           Series 1100
see notes     99-8-004/ 99-8-005       E205     8070       1240    
HPLC system, Hardware for 1239
  27-Apr-99     11,693.55       0.00     Hewlett Packard           Series 1100  
  99-8-005       E205     8070       1241    
HPLC system, software for 1239
  27-Apr-99     1,637.80       0.00     Hewlett Packard           Series 1100  
  99-8-005       E205     8070       1243    
HPLC system, installed with ac
  27-Apr-99     4,686.35       0.00                           99-8-003          
  8070       1270    
Flourescence detector HP 1100
  5-Mar-00     14,441.00       0.00     Hewlett Packard   DE92001584  
Series 1100     00-8-012       E205     8070       1297    
Microplate Washer 96 well
  5-Oct-00     9,895.00       0.00     Dynex Technologies   1UWA1658   Ultrawash
Plus     00-8-025       E207     8070       1301    
RCS High Flow Air Sampler
  3-Dec-00     5,344.06       0.00     Biotest     31222     Biotest    
00-8-033       F116     8070       1317    
Environmental chambers (2x20 c
  25-Jun-01     46,297.06       0.00     Lab Line     0601-0005     EC22560    
01-8-005       208     8070       1322    
Environmental chambers (2x20 c
  26-Aug-01     2,555.77       0.00     Lab-Line     0601-0001     EC22560    
01-8-005       208     8070       1323    
Environmental chambers (19 cub
  26-Aug-01     18,533.38       0.00     Lab-Line     0901-0001     EC24075    
  01-8-005       208     8070       1360    
Runtime21 Security Chem Server
  30-Sep-02     66,607.35       0.00     Agilent   US20741069   H2118A      
02-8-005     SERVER ROOM

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



40

Oncothyreon Canada Inc
Asset Listing by Department
As of September 30, 2008

                                                                          Dept  
                        Net Book       Serial   Model         Code   Number  
Description   Purch Date   Purch Price   Value   Manufacturer   Number   Number
  AFE #   Location     8070       1364    
Accusizer 788/Aps (2 pcs)
  1-May-02     68,920.80       0.00     Particle Sizing     203702     780 APS  
02-11-USA     B217     8070       1368    
Evaporative light scatter. det
  1-Dec-98     20,692.36       0.00     Polymer Labs     3652     PL-ELS-1000  
02-12-USA     F219     8070       1404    
Microbalance, Prof. Level
  30-Jun-04     16,991.18       0.00     VWR / Mettler     1125171200     MX5  
  04-8-022       8601/F116     8070       1406    
A/D Interface Box
  1-Aug-04     4,184.00       0.00     Agilent   CN00004762   35900E      
04-8-023       E205     8070       1407    
Chemstore License
  1-Aug-04     14,965.00       0.00         Box #2310-03080             04-8-023
    Edmonton   8070       1410    
Coulter Particle Counter
  28-Jan-05     23,898.60       1,991.44     Beckman Coulter   AH48364   Z1 Dual
    9/5/2027       B109     8070       1413    
Coulometer Titrator ModelDL39X
  17-Mar-05     14,119.00       2,058.85     Mettler Toledo     5127103667    
DL39X     8/5/1930       E212     8070       1423    
PL-ELS Evap. Light Scattering
  19-Oct-05     19,000.56       5,148.48     Polymer Laboratories     003-1259  
  PL-ELS 1000     5/5/1940       E205     8070       1426    
Evapor. Light Detector
  2-Jun-06     18,019.42       9,610.46     Agilent & Polymer     003-1276    
PL-ELS 1000     8/6/1942             8070       1428    
Coulometric Titrator
  9-Jun-06     15,460.00       8,385.19     Mettler Toledo     5127215753    
DL39X     8/6/1943             8070       1430    
A/D interface box
  2-Jun-06     4,186.00       2,235.41     Agilent Tecnologies   CN00006137  
35900E       8/6/1942             8070       1442    
GC6890 Network GC System
  20-Feb-08     40,094.75       33,412.27     Agilent Technologies  
CN10802005/US8559766H   GC 6890N     8/7/1963             8070       1448    
ImmunoSpot Analyzer&Software
  15-Apr-08     8,995.00       7,870.60                                
Edmonton, AB Canada   8070       1447    
8453UV- VisibleSpectrophotomtr
  30-Apr-08     11,834.10       10,601.40     Agilent Technology   CN22806871  
8453       8/8/2002             8070       1451    
H1141A/H1142A/H1143A/H1146A
  18-Jun-08     2,565.90       2,352.06     Agilent Technologies                
    8/8/2002             8070       1456    
NuAire Labgard Containment Cab
  3-Sep-08     5,593.67       5,477.14     NuAire Inc           NU-S813-400    
8/8/2006             8080       1365    
Fireproof File Cabinet
  1-Jun-02     7,670.04       0.00     Fire King   FL2002150011          
02-12-USA     F102     8080       1397    
Fireproof File Cabinet
  1-Nov-00     3,819.72       0.00     Fire King   FL1999043022          
02-12-USA     F102     9020       165    
Molecular Devices Thermomax Mi
  21-Jun-92     18,000.00       0.00     Molecular Devices   UVT-06515  
Thermomax             B217     9020       197    
Refrigerated Tabletop Centrifu
  5-Jul-92     5,920.00       0.00                                   B207    
9020       344    
Refrigerated Tabletop Centrifu
  12-Oct-92     9,690.63       0.00     Beckman   ALR01J88   Allegra G56R      
      B207     9020       484    
Radioactive Fume Hood
  23-Feb-93     14,115.00       0.00     HH Hawkins                            
B115     9020       499    
Nuaire Class II Type A/B3 4 ft
  8-Mar-93     6,000.00       0.00     NU-AIRE   26740AAN   NU425-400          
  B213     9020       500    
Nuaire Class II Type A/B3 4 ft
  8-Mar-93     6,000.00       0.00     NU_AIRE   26742AAN   NU-425-400          
  B213     9020       506    
Nuaire Class II Type A/B3 4 ft
  11-Mar-93     6,000.00       0.00     NU-AIRE   26737AAN   NU-425-400        
    B213     9020       659    
Deluxe Inverted Photozoom Micr
  21-Oct-93     6,135.00       0.00     Bausch & Lomb   AR4458   Photozoom      
      B207     9020       720    
FACSort Simultaneous Five Para
  7-Feb-94     115,000.00       0.00     Becton Dickinson     9-65680-00A    
FACSort             B207     9020       755    
Thermomax Microplate Reader, S
  14-Mar-94     20,600.00       0.00     Molecular Devices   UVT06587  
Thermomax                   9020       767    
Automated Kinetic ELISA Reader
  27-Mar-94     19,200.00       0.00     Molecular Devices   UVT06273  
Thermomax             B217     9020       885    
Thermomax Microplate Reader
  12-Jul-94     17,500.00       0.00     Molecular Devices   UVT07181  
Thermomax             B217     9020       897    
CONSORT OptiPac Optical Drive
  8-Aug-94     8,190.00       0.00     Bering     5600-113A074    
01-09934-BD-REVN                   9020       901    
6” 7 Day Circular Recorder
   24-Aug-94     5,328.32       0.00                                   B213    
9020       1095    
96 Well Harvester
  14-Jan-97     12,065.54       0.00     Skatron     88     11050              
B114     9020       1209    
Microbeta Trilux 6 Detector
  27-Sep-98     79,255.00       0.00     Wallac     4501260     1450Microbeta  
          B201     9020       1212    
FACstation
  28-Sep-98     18,995.00       0.00                                   B207    
9020       1255    
reallocation of Gammacell (gam
  22-Oct-99     28,755.46       0.00     Atomic Energy of Can     50     Gamma
Cell 220     99-92-016       C102A     9020       1263    
Incubator Shaker 4000 120v50
  7-Feb-00     8,820.00       0.00     NewBrunswickScientif           Innova
4000     00-9-008     Offsite — Suresh

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



41

Oncothyreon Canada Inc
Asset Listing by Department
As of September 30, 2008

                                                                          Dept  
                        Net Book       Serial   Model         Code   Number  
Description   Purch Date   Purch Price   Value   Manufacturer   Number   Number
  AFE #   Location     9020       1285    
Ultrawash ca70880-029
  6-Jun-00     9,952.32       0.00                           00-9-014       B217
    9020       1298    
Cell harvester Mach III manual
  5-Nov-00     19,260.00       0.00     Tomtec Harvester     96-3M-428     Mach
IIIm     00-8-031       B201     9020       1307    
CO2 Incubator with gas guard
  14-Feb-01     5,380.00       0.00     Forma Scientific     90890-14580    
WaterJacketed 3110     01-9-001       B207     9020       1315    
Allegra Benchtop Centrifuge
  18-Jun-01     15,078.48       0.00     Beckman   ALR01F22   Allegra6R    
01-9-009       B213     9020       1330    
Plate Washer — Automated
  30-Oct-01     9,126.63       0.00     Dynex   1UWA1707   Ultrawash Plus      
      B217     9020       1359    
-20c Freezer
  24-Sep-02     9,190.53       0.00     Kendro Lab. Products   V07M-593954-VM  
ULT1740-3X-A35     02-9-011       B207     9020       1362    
Coulter Particle Counter
  1-Aug-01     21,271.12       0.00     Beckman-Coulter Inc.   AE-29047   Z1D  
    02-9-013       B213     9020       1416    
PLA Version 1.2 Software
    12-May-05     16,065.48       0.00     PLA           PLA 1.2     8/5/1933  
    B217     9020       1420    
ImmunoSpot Series 3A Analyzer
  15-Aug-05     57,539.37       22,031.93     ImmunoSpot     S3A800148    
Series 3A     9/5/1936       B213     9030       375    
Peptide Synthesizer Purificati
  28-Oct-92      67,756.00       0.00                                   B201    
9030       1142    
Fraction collector
  29-Jul-97     6,325.00       0.00           212501                       B216
    9030       1143    
Fraction collector jr
  29-Jul-97     6,390.00       0.00           205496                       B202
    9030       1235    
Gradifac fraction collector &
  13-Apr-99     12,210.75       0.00           199L20023               99-9-012
      B215     9030       1244    
Fraction collector
  30-Apr-99     14,830.00       0.00           212587               99-9-011    
  B216     9030       1259    
Fraction Collector
  16-Dec-99     12,650.00       0.00           201G20403               99-9-022
      B215     9030       1288    
Series 1 isocratic Digital Pum
  10-Jul-00     1,970.00       0.00           N/A               00-9-021      
B216     9030       1290    
Heidolph LR4000 with hand lift
  10-Jul-00     7,305.12       0.00           50002818     Laborata 4000    
00-9-021       B202     9030       1320    
Fraction Collector with rack
  9-Jul-01     14,712.00       0.00           199L20022               01-9-015  
    B202     9030       1329    
Isotemp Gen Purp. Refrigerator
  18-Oct-01     7,228.00       0.00     Fisher                     01-9-019    
  B216                                                                          
     
 
        4,970,533.31       594,995.85                                          
                                                         

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



42

Oncothyreon Canada Inc
Asset Listing by Department — Assets at Baxter
As of September 30, 2008

                                                      Dept                      
    Net Book                     Code   Number   Description   Purch Date  
Purch Price   Value   Manufacturer   Serial Number   Model Number   AFE #  
Location  
8040
    1411     60L S/Steel Pressure Vessel   1-May-05     27,939.15       5,871.15
    T & C   TO6253   60L   8/5/2029   Baxter
8040
    1415     5L Applikon Bioreactor   8-Jul-05     15,786.70       2,959.99    
Applikon Inc.   P06175/32;P04600/14       8/5/1931   Baxter
8040
    1419     Magnetic Stirrer/Motor Assembl   8-Jul-05     9,008.16      
1,689.03     Applikon   PO6175/25 P03384/1   P140   8/5/1931   Baxter
8040
    1421     50L INOVA Intermediate Tank   24-Aug-05     42,562.62      
9,753.98     INOVA   N/A   50L   8/5/1937   Baxter
8040
    1422     INOVA Filling Parts   1-May-05     40,317.45       8,497.70    
INOVA           8/5/2029   Baxter
8040
    1427     15L Applikon Jacketed Vessel   26-May-06     4,227.56      
1,937.74     Applikon   V3ME010051   15L Jacketed Vessel   8/6/1941   Baxter
8040
    1431     Lightnin Mixer Model G2S05R   9-Nov-06     5,730.33       2,984.59
      R0653576101-02     8/6/1947   Baxter
8040
    1433     5L BioReactor   31-Jan-07     9,294.34       5,421.74     Applikon
  Z6110CT05/Z81315MG03/81313R645     8/6/1949   Manufacturing
8040
    1443     60L Pressure Vessel   11-Mar-08     52,250.00       44,630.22    
Baxter Pharm.           8/6/1948                                              
 
                    207,116.31       83,746.14                                  
                             

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



Schedule E
Transferred Employees
[+]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule F
Assumed Liabilities
1. Lease Agreement, dated December 18, 2008, between Edmonton Economic
Development Corporation and Oncothyreon Canada Inc.
2. Lease Agreement, dated January 26, 2006, between Dell Financial Services
Canada and Biomira Inc.
3. Portion of equipment pursuant to Lease Agreement, dated, between
September 20, 2007, between Compugen Finance Inc. and Biomira Inc.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule G
Allocation of Purchase Price
[+] [Redaction continues for two pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule H
Key Employees
Rob Dupuit
Leanne Gadowski
Patrick O’Reilly
James Flower
Diane Swanland
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule I
Form of Non-Competition Agreement
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
     THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (“Agreement”) is made
as of • December, 2008,
     BETWEEN
      •, of the City of Edmonton in the Province of Alberta (the “Employee”)
- and -
     EMD Serono Canada Inc., a corporation incorporated under laws of the
Province of Alberta (“EMD Serono”).
WHEREAS:
     A. The Employee was employed by Oncothyreon Inc. (“Oncothyreon”) and EMD
SERONO and Oncothyreon entered into an Asset Purchase Agreement dated 18
December 2008 (“Asset Purchase Agreement”); and
     B. EMD Serono offered employment to the Employee upon closing of the
transaction (“Closing”), conditional upon signing this Agreement.
     In consideration of the offer of employment from EMD Serono plus other
valuable consideration, the parties agree as follows:
Non-Competition and Non-Solicitation
     1. The Employee agrees that during his/her employment and for a period of
twelve (12) months following the cessation of employment, he/she will not,
without the prior written consent of EMD Serono:
          (i) either individually or in conjunction with any person as
principal, agent, consultant, advisor, employee or shareholder (other than a
holding of shares listed on a Canadian or United States stock exchange that does
not exceed ten percent (10%) of the outstanding shares so listed) directly or
indirectly engage in, work in, or lend money to any business, professional or
commercial activity competitive with the Business of EMD Serono within North
America (“Territory”). For clarity the “Business” of EMD Serono for the purposes
of this Agreement shall include any business in North America which provides any
or all of the following products or services:
cancer vaccines.
          (ii) hire away or induce, coerce, counsel or entice any employee or
consultant of EMD Serono in the Territory to leave his/her employment or
engagement with EMD Serono.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



49

     2. Employee acknowledges and agrees that in accepting employment with EMD
Serono, he/she is in a fiduciary position and that all of the restrictions in
this Agreement are reasonable, valid and do not go beyond what is necessary to
protect the business interests of EMD Serono and he agrees to waive any defences
to the strict enforcement of these restrictions. These restrictions are only
intended to safeguard against the Employee participating in competitive
endeavours against EMD Serono or hiring away staff of EMD Serono and not to
restrict the Employee from being engaged in other employment and businesses that
are not in competition with EMD Serono in the Territory.
     3. Employee agrees that a breach of the terms of this Agreement would
result in damages to EMO Serono which could not adequately be compensated for by
a monetary award and accordingly, in the event of a breach, in addition to all
other remedies available to EMD Serono at law or in equity, EMD Serono will be
entitled as a matter of right to apply to a Court for a restraining order,
injunction, decree or any other order as may be appropriate to ensure compliance
with this Agreement.
     4. If there are any provisions of this Agreement which are found not to be
enforceable by a Court, those provisions are to be severed and the remaining
provisions shall remain in full force and effect.
     5. This Agreement will be governed by the laws of the Province of Alberta
and the parties hereto irrevocably attorn to the jurisdiction of the Alberta
Courts.
IN WITNESS WHEREOF the parties have executed this Agreement.

             
 
      EMD SERONO INC.    
 
           
 
      Per:    
 
           
 
           
 
      Deborah Brown    
 
      Managing Director, Canada    
 
           
SIGNED AND WITNESSED
           
in the presence of:
           
 
           
 
Witness
     
 
•    

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule J
Form of Employment Agreement — Key Employees
December •, 2008
PERSONAL AND CONFIDENTIAL
[Name of Employee]
c/o Oncothyreon
2011 -94 Street, Suite 200
Edmonton, Alberta
T6N 1H1

Re:   Employment Agreement

Dear •:
We are very pleased to offer you the position of [insert position], effective
January 1, 2009. This letter will confirm our discussion and your offer of
employment with EMD Serono Canada Inc. (“EMD Serono”), which is conditional on
the closing of a sale agreement between EMD Serono and your current employer,
Oncothyreon.
The terms and condition of your employment are as follows:

     
Scope of Work:
  As a [insert position], you will perform such duties and exercise such powers
related to this position as EMD Serono may assign to you from time to time. You
may be employed by EMD Serono in a position other than a [insert position], upon
EMD Serono notifying you in writing of such assignment in which event you will,
subject to the terms and conditions in this Agreement continue to be employed by
EMD Serono in the position to which you have been promoted or transferred to. In
the event of any further change in your position, the provisions of this
Agreement will apply, with the necessary changes being made. A written job
description will be provided to you.
 
   
Place of Employment:
  You will perform your work and services for EMD Serono, or for such other
person, as may be authorized by EMD Serono from time to time, in the Edmonton
Office. You will reside within a reasonable daily commuting distance of such
place of employment provided that you will also perform your work and services
in such other places as EMD Serono may require from time to time.
 
   
Salary:
  Your annual salary will be $ • per annum based on a 37.5 hour work week. This
payment will be deposited directly into your account at the bank of your choice,
payable on a bi-weekly basis in arrears. Your salary will be reviewed in
April 2010.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



52

     
Stimuvax Advancement
Bonus:
  For the development of Stimuvax and as a financial investment in you, EMD
Serono will offer you a special bonus based on the following three (3)
deliverables which are further specified in the attached Schedule “A”:
 
   
 
 
1.  Delivery of all batches for continuous Clinical Trial Supply throughout 2009
and comparability submission for Semoy vs Baxter material. For the achievement
of this milestone you will receive a lump sum payment equivalent to • months of
your then current salary, less applicable taxes in January 2010.
 
   
 
 
2.  Comparability submission commercial scale vs clinical scale. For the
achievement of this 2010 milestone you will receive a lump sum payment
equivalent to • months of your then current salary, less applicable taxes in
January 2011.
 
   
 
 
3.  Validation package commercial scale completed. For the achievement of this
2011 milestone you will receive a lump sum payment equivalent to • months of
your then current salary less applicable taxes in January 2012.
 
   
 
  Should you resign or be terminated for any reason during 2009 — 2011, you will
not be eligible for any bonus not already paid.
 
   
Performance Bonus:
  Your target bonus is •% of your base salary, however the actual amount of
bonus awarded will be based on achievement of your own individual performance
objectives, as outlined in your Personal and Professional Development Plan, and
the group objectives for EMD Serono Canada.
 
   
 
  Should you resign or should your employment be terminated for any reason
during the plan year (January to December) you will not be eligible for a bonus
payout.
 
   
Vacation:
  Vacation time is accrued on a monthly basis according to seniority. We will
recognize your prior service with Oncothyreon for vacation purposes. You are
eligible for • weeks of vacation time — accrued at • days per month for each
calendar year of service. In addition to vacation you will receive one
(1) floater day.
 
   
 
  Currently, the offices are closed during the last week of December. Please
refer to the Holiday Schedule. This time is not considered part of your vacation
entitlement.
 
   
 
  In the event your employment with EMD Serono is terminated for any reason, EMD
Serono will deduct from your final pay cheque an amount equal to the vacation
pay you received for vacation time taken in advance of its accrual.
 
   
Benefits:
  You will be entitled to participate in EMD Serono’s benefit program. A
schedule of our benefits is attached for your review.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



53

     
Expenses:
  You will be reimbursed for all authorized travelling and other out-of-pocket
expenses actually and properly incurred by you in connection with your duties
under this Agreement in accordance with EMD Serono expense policy in effect from
time to time. For all such expenses, you will furnish to EMD Serono statements
and vouchers, as and when EMD Serono requires.
 
   
Duties and Responsibilities:
  You will duly and diligently perform all the duties assigned to you while in
the employ of EMD Serono and will truly and faithfully account for and deliver
to EMD Serono all money; securities and things of value belonging to EMD Serono
that you may from time to time receive for, from or on account of EMD Serono.
 
   
Rules and Regulations:
  You will be bound by and will faithfully observe and abide by all the
policies, rules and regulations of EMD Serono from time to time in force which
are brought to your notice or of which you should reasonably be aware.
 
   
Patentable Invention
  In the event that you contribute to any patentable invention arising while
employed by EMD Serono, any such patentable invention will be the exclusive
property of EMD Serono and EMD Serono will have the exclusive right to file
patent applications in the name of EMD Serono in connection with such patentable
invention and you will co-operate with EMD Serono and provide all necessary
assistance in the filing and prosecution of such patent applications.
 
   
Non-Disclosure:
  You will not (either during your employment or at any time after the
termination of your employment for any reason) disclose any information relating
to the private or confidential affairs of EMD Serono or relating to any secrets
of EMD Serono to any person other than for EMD Serono’s purposes and, without
limiting the generality of the foregoing, you will not (either during your
employment or at any time after the termination of your employment for any
reason) disclose EMD Serono’s Proprietary Information to any person other than
for EMD Serono’s purposes and will not (either during your employment or at any
time after the termination of your employment for any reason) use for your own
purposes or for any purposes other than those of EMD Serono any such information
or secrets you may acquire in relation to the business of EMD Serono’s
Proprietary Information.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



54

     
Resignation:
  You may terminate your employment upon giving two (2) weeks’ written notice to
EMD Serono. You agree that EMD Serono may waive the notice period by paying to
you an amount equivalent to a salary you would have received during the notice
period. You also agree that such waiver by EMD Serono does not constitute a
termination of your employment by EMD Serono.
 
   
Termination of Employment:
  EMD Serono may terminate your employment at any time for cause without notice
and without pay in lieu of notice, severance, damages, bonus or other
compensation of any kind.
 
   
 
  In the event EMD Serono terminates your employment without cause, you will
receive a lump sum payment equivalent to:
 
   
 
 
a.  One year’s base salary, less statutory deductions,
 
   
 
 
b.  Performance Bonus pay at target for the period of January 1 to your
termination date, less statutory deductions,
 
   
 
 
c.  Additional Performance Bonus pay at target for one year following
termination, less statutory deductions.
 
   
 
  This lump sum payment will include all payments due to you upon termination of
employment, including any entitlements to pay in lieu of notice pursuant to the
Employment Standards Code (Alberta) and any severance pay to which you may be
entitled.
 
   
 
  Please note that benefit coverage terminates effective the date of termination
of employment, regardless of the manner of or reason for termination, unless
otherwise required by the Employment Standards Code (Alberta), as amended.
 
   
Release:
  In consideration of Oncothyreon Inc. and /or certain of its affiliates
negotiating the asset purchase agreement with EMD Serono, and EMD Serono
extending the within offer of employment to you, you agree to release
Oncothyreon Inc. and its parents, subsidiaries, affiliates, partners and related
companies (including their directors, officers, employees and agents)
(collectively “Oncothyreon”) from all obligations and claims that you have or
may have (including but not limited to claims for notice of termination, pay and
benefits in lieu of notice, termination pay, severance pay, bonus pay, retention
pay, overtime pay, vacation pay, wages and benefits) relating to your employment
with Oncothyreon, the termination of that employment, and the discontinuance of
all benefit coverage. Without limiting the generality of the foregoing, you
acknowledge that this release applies to all claims you have or may have against
Oncothyreon including any claims under the Employment Standards Code (Alberta)
and the Human Rights, Citizenship and Multiculturalism Act (Alberta).

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



55

     
Deduction from Final Pay:
  EMD Serono reserves the right at the time of separation to deduct any
outstanding amounts owed by you to EMD Serono from your final wages or bonus
amounts owing to you.
 
   
Entire Agreement:
  This Agreement, the milestone concept attached as Schedule “A”, the attached
Non-Competition and Non-Solicitation Agreement, marked as Schedule “B”, and the
policies of EMD Serono constitute the entire agreement between you and EMD
Serono with respect to your employment and cancels and supersedes any prior
understandings and agreements between you and EMD Serono with respect to your
employment. There are no representations, warranties, forms, conditions,
undertakings or collateral agreements, express, implied or statutory between you
and EMD Serono other than as expressly set forth in this Agreement.
 
   
Pre-Contractual
Representation:
  You hereby waive any right to assert a claim based on any pre-contractual
representations, negligent or otherwise, made by EMD Serono.
 
   
Governing Law:
  This Agreement will be governed by and construed in accordance with the laws
of the Province of Alberta and the laws of Canada applicable in Alberta.

Please carefully read and consider the terms and conditions described in this
letter and confirm your understanding by signing in the space provided below and
return a signed copy to the attention of Megan lannone — Human Resources or via
confidential fax to 905-919-0291 no later than December 17, 2008. When you sign
this letter, it will be a binding employment agreement between you and EMD
Serono.
[Insert name], we trust that this letter suitably represents our discussion and
that you will accept our offer. We look forward to you joining the EMD Serono
team and wish you every success in your new role.
Yours very truly,
EMD SERONO, CANADA INC

               
 
           
Deborah Brown
      Debbie Lowe    
Managing Director, Canada
      Director, Human Resources    

Enclosure
I have read, understand and voluntarily accept the terms of employment described
above as constituting a binding employment agreement between EMD Serono and
myself.

           
 
       
[Employee Name]
  Date   Social Insurance Number

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



56

Schedule “A” — Milestone Definition
[+] [Redaction continues for two pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



57
Schedule “B” — Non-Competition and Non-Solicitation Agreement
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (“Agreement”) is made as of
18 December, 2008,
BETWEEN
•, of the City of Edmonton in the Province of Alberta (the “Employee”)
- and -
EMD Serono Canada Inc., a corporation incorporated under laws of the Province of
Alberta (“EMD Serono”).
WHEREAS:

A.   The Employee was employed by Oncothyreon Inc. (“Oncothyreon”) and EMD
SERONO and Oncothyreon entered into an Asset Purchase Agreement dated 18
December 2008 (“Asset Purchase Agreement”); and   B.   EMD Serono offered
employment to the Employee upon closing of the transaction (“Closing”),
conditional upon signing this Agreement.

In consideration of the offer of employment from EMD Serono plus other valuable
consideration, the parties agree as follows:
Non-Competition and Non-Solicitation

1.   The Employee agrees that during his/her employment and for a period of
twelve (12) months following the cessation of employment, he/she will not,
without the prior written consent of EMD Serono:

  (i)   either individually or in conjunction with any person as principal,
agent, consultant, advisor, employee or shareholder (other than a holding of
shares listed on a Canadian or United States stock exchange that does not exceed
ten percent (10%) of the outstanding shares so listed) directly or indirectly
engage in, work in, or lend money to any business, professional or commercial
activity competitive with the Business of EMD Serono within North America
(“Territory”). For clarity the “Business” of EMD Serono for the purposes of this
Agreement shall include any business in North America which provides any or all
of the following products or services:         cancer vaccines.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



58

  (ii)   hire away or induce, coerce, counsel or entice any employee or
consultant of EMD Serono in the Territory to leave his/her employment or
engagement with EMD Serono.

2.   Employee acknowledges and agrees that in accepting employment with EMD
Serono, he/she is in a fiduciary position and that all of the restrictions in
this Agreement are reasonable, valid and do not go beyond what is necessary to
protect the business interests of EMD Serono and he agrees to waive any defences
to the strict enforcement of these restrictions. These restrictions are only
intended to safeguard against the Employee participating in competitive
endeavours against EMD Serono or hiring away staff of EMD Serono and not to
restrict the Employee from being engaged in other employment and businesses that
are not in competition with EMD Serono in the Territory.   3.   Employee agrees
that a breach of the terms of this Agreement would result in damages to EMD
Serono which could not adequately be compensated for by a monetary award and
accordingly, in the event of a breach, in addition to all other remedies
available to EMD Serono at law or in equity, EMD Serono will be entitled as a
matter of right to apply to a Court for a restraining order, injunction, decree
or any other order as may be appropriate to ensure compliance with this
Agreement.   4.   If there are any provisions of this Agreement which are found
not to be enforceable by a Court, those provisions are to be severed and the
remaining provisions shall remain in full force and effect.   5.   This
Agreement will be governed by the laws of the Province of Alberta and the
parties hereto irrevocably attorn to the jurisdiction of the Alberta Courts.

IN WITNESS WHEREOF the parties have executed this Agreement.

            EMD SERONO INC.
Per:
            Deborah Brown      Managing Director, Canada     

             
SIGNED AND WITNESSED
in the presence of:
           
 
             
 
Witness
     
 
•    

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



59

EMD Serono Canada & Your Offered Benefit
The Company recognizes that benefits are an integral part of the overall
compensation package. On an ongoing basis, the Human Resources Department
reviews and monitors benefit programs to ensure that the Company is offering a
competitive and comprehensive benefits package to Employees.
Your Health & Welfare Benefits
Health Insurance
Vision Benefits
Dental Benefits
Short-Term Disability
Long-Term Disability (mandatory paid by employee)
Life Insurance, Accidental Death & Dismemberment Insurance
Your Retirement Benefits
Pension Plan
Employees are entitled to contribute a minimum of 1% to a maximum of 7% of their
base salary to the pension plan. The Company will match the Employee’s
contribution up to a maximum of 7% of their base salary. Both contributions are
then invested through the pension plan carrier, where the Employee chooses the
type of funds. The pension plan carrier offers over thirty (30) funds from 100%
equity to 100% fixed rate.
Additional Benefits
Wellness Reimbursement
All Employees working twenty (20) or more hours per week are eligible for
Company-subsidized memberships at health and/or wellness related programs and
the purchase of home gym equipment. Memberships can include immediate family
members (spouse/domestic partner and children). The Employee must be the
principal member of a Family membership. The Company will reimburse on a monthly
basis 50% of the cost of health club memberships and/or any wellness related
programs up to $600 per year for Full-Time Employees.
Reimbursements are treated as taxable compensation and will be reflected on T4s
at year-end. An Employee taking part in this program will be required to
reimburse the Company if they terminate employment within one (1) year after
receiving reimbursement.
Personal Computer Reimbursement
All Regular, Full-Time Employees who have completed one (1) full year of
employment with
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



60

the Company are eligible to receive reimbursement for the purchase of a personal
computer for home use. The Company will reimburse the cost of a personal
computer (hardware CPU, monitor, CD-ROM drive, printer, modem, sound card, etc.)
up to a maximum of $1,750. This reimbursement is renewable every three years.
Reimbursements are treated as taxable compensation and will be reflected on T4s
at year-end. An Employee taking part in this program will be required to
reimburse the Company if they terminate employment within one (1) year after
receiving reimbursement.
This program is not retroactive. Employees who have received reimbursement
through the previous policy ($1,500 per lifetime) will become eligible for the
current program three years from the initial reimbursement.
Employee Assistance Program — LifeBalance
EMD Serono offers private counseling through RBC Insurance (UnumProvident) which
offers assistance to Employees and family members who may be experiencing
personal problems, that, in time, may affect their personal and professional
lives. The EAP services include assessment, short-term counseling, referral and
follow-up. In addition, LifeBalance offers a comprehensive resource and referral
program locating providers who offer childcare services, elder care services,
financial and legal services, as well as a host of other home and health
providers. The EAP is strictly confidential.
Flex Work Arrangements
The Company considers flexible work hours a viable alternative work arrangement
in cases where individual, job, and managerial characteristics are best suited
to such an arrangement. Flexible work hours provide flexibility from standard
work hours and may be appropriate for some Employees and some jobs, but not
appropriate for others given the nature of the work that is performed. A
flexible work hours arrangement is not an entitlement, nor a Company-wide
benefit, and in no way changes an Employee’s terms and conditions with the
Company.
Employee Referral Bonus Program
The Company recognizes that one of the most effective ways to find the right
people for our Company is through the people who know it best — our Employees.
The Company encourages Employee assistance in the recruitment of high quality,
new Employees through Employee referrals and rewards Employees for making such
referrals, as we value our people and we value your contribution to our
business. That is why we have introduced the Employee Referral Bonus Program,
which is designed to reward you whenever you successfully refer a candidate for
a position at the Company.
All Regular Full-Time and Part-Time Employees of the Company who are paid via
the Company’s Canadian payroll may participate in this program with the
exception of Employees within the Human Resources Department, and the respective
Hiring Manager of a position and any of their direct reports.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



61

December •, 2008
PERSONAL AND CONFIDENTIAL
[Name of Employee]
c/o Oncothyreon
2011 -94 Street, Suite 200
Edmonton, Alberta
T6N 1H1
Re: Employment Agreement
Dear •:
Following the acquisition of the Oncothyreon Inc. Edomonton site, we are pleased
to offer you the position of [insert position], effective January 1, 2009. This
letter will confirm our discussion and your offer of employment with EMD Serono
Canada Inc. (“EMD Serono”), which is conditional on the closing of a sale
agreement between EMD Serono and your current employer, Oncothyreon.
The terms and condition of your employment are as follows:

     
Scope of Work:
  As a [insert position], you will perform such duties and exercise such powers
related to this position as EMD Serono may assign to you from time to time. You
may be employed by EMD Serono in a position other than a [insert position], upon
EMD Serono notifying you in writing of such assignment in which event you will,
subject to the terms and conditions in this Agreement continue to be employed by
EMD Serono in the position to which you have been promoted or transferred to. In
the event of any further change in your position, the provisions of this
Agreement will apply, with the necessary changes being made. A written job
description will be provided to you.
 
   
Place of Employment:
  You will perform your work and services for EMD Serono, or for such other
person, as may be authorized by EMD Serono from time to time, in the Edmonton
Office. You will reside within a reasonable daily commuting distance of such
place of employment provided that you will also perform your work and services
in such other places as EMD Serono may require from time to time.
 
   
Salary:
  Your annual salary will be $• per annum based on a 37.5 hour work week. This
payment will be deposited directly into your account at the bank of your choice,
payable on a bi-weekly basis in arrears. Your salary will be reviewed in
April 2010.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



62

     
Stimuvax Advancement Bonus:
  For the development of Stimuvax and as a financial investment in you, EMD
Serono will offer you a special bonus based on the following three
(3) deliverables which are further specified in the attached Schedule “A”:
 
   
 
 
1.  Delivery of all batches for continuous Clinical Trial Supply throughout 2009
and comparability submission for Semoy vs Baxter material. For the achievement
of this milestone you will receive a lump sum payment equivalent to • months of
your then current salary, less applicable taxes in January 2010.
 
   
 
 
2.  Comparability submission commercial scale vs clinical scale. For the
achievement of this 2010 milestone you will receive a lump sum payment
equivalent to • months of your then current salary, less applicable taxes in
January 2011.
 
   
 
 
3.  Validation package commercial scale completed. For the achievement of this
2011 milestone you will receive a lump sum payment equivalent to • months of
your then current salary less applicable taxes in January 2012.
 
   
 
  Should you resign or be terminated for any reason during 2009 — 2011, you will
not be eligible for any bonus not already paid.
 
   
Performance Bonus:
  Your target bonus is •% of your base salary, however the actual amount of
bonus awarded will be based on achievement of your own individual performance
objectives, as outlined in your Personal and Professional Development Plan, and
the group objectives for EMD Serono Canada.

Should you resign or should your employment be terminated for any reason during
the plan year (January to December) you will not be eligible for a bonus payout.
 
   
Vacation:
  Vacation time is accrued on a monthly basis according to seniority. We will
recognize your prior service with Oncothyreon for vacation purposes. You are
eligible for • weeks of vacation time - accrued at • days per month for each
calendar year of service. In addition to vacation you will receive one
(1) floater day.
 
   
 
  Currently, the offices are closed during the last week of December. Please
refer to the Holiday Schedule. This time is not considered part of your vacation
entitlement.
 
   
 
  In the event your employment with EMD Serono is terminated for any reason, EMD
Serono will deduct from your final pay cheque an amount equal to the vacation
pay you received for vacation time taken in advance of its accrual.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



63

     
Benefits:
  You will be entitled to participate in EMD Serono’s benefit program. A
schedule of our benefits is attached for your review.
 
   
Expenses:
  You will be reimbursed for all authorized travelling and other out-of-pocket
expenses actually and properly incurred by you in connection with your duties
under this Agreement in accordance with EMD Serono expense policy in effect from
time to time. For all such expenses, you will furnish to EMD Serono statements
and vouchers, as and when EMD Serono requires.
 
   
Duties and Responsibilities:
  You will duly and diligently perform all the duties assigned to you while in
the employ of EMD Serono and will truly and faithfully account for and deliver
to EMD Serono all money; securities and things of value belonging to EMD Serono
that you may from time to time receive for, from or on account of EMD Serono.
 
   
Rules and Regulations:
  You will be bound by and will faithfully observe and abide by all the
policies, rules and regulations of EMD Serono from time to time in force which
are brought to your notice or of which you should reasonably be aware.
 
   
Patentable Invention
  In the event that you contribute to any patentable invention arising while
employed by EMD Serono, any such patentable invention will be the exclusive
property of EMD Serono and EMD Serono will have the exclusive right to file
patent applications in the name of EMD Serono in connection with such patentable
invention and you will co-operate with EMD Serono and provide all necessary
assistance in the filing and prosecution of such patent applications.
 
   
Non-Disclosure:
  You will not (either during your employment or at any time after the
termination of your employment for any reason) disclose any information relating
to the private or confidential affairs of EMD Serono or relating to any secrets
of EMD Serono to any person other than for EMD Serono’s purposes and, without
limiting the generality of the foregoing, you will not (either during your
employment or at any time after the termination of your employment for any
reason) disclose EMD Serono’s Proprietary Information to any person other than
for EMD Serono’s purposes and will not (either during your employment or at any
time after the termination of your employment for any reason) use for your own
purposes or for any purposes other than those of EMD Serono any such information
or secrets you may acquire in relation to the business of EMD Serono’s
Proprietary Information.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



64

     
Resignation:
  You may terminate your employment upon giving two (2) weeks’ written notice to
EMD Serono. You agree that EMD Serono may waive the notice period by paying to
you an amount equivalent to a salary you would have received during the notice
period. You also agree that such waiver by EMD Serono does not constitute a
termination of your employment by EMD Serono.
 
   
Termination of Employment:
  EMD Serono may terminate your employment at any time for cause without notice
and without pay in lieu of notice, severance, damages, bonus or other
compensation of any kind.
 
   
 
  In the event EMD Serono terminates your employment, you will receive a lump
sum payment equivalent to two (2) weeks base salary, per year of service,
including your past service at Oncothyreon Inc. This lump sum payment will
include all payments due to you upon termination of employment, including any
entitlements to pay in lieu of notice pursuant to the Employment Standards Code
(Alberta) and any severance pay to which you may be entitled.
 
   
Deduction from Final Pay:
  EMD Serono reserves the right at the time of separation to deduct any
outstanding amounts owed by you to EMD Serono from your final wages or bonus
amounts owing to you.
 
   
Entire Agreement:
  This Agreement, the milestone concept attached as Schedule “A”, the attached
Non-Competition and Non-Solicitation Agreement, marked as Schedule “B”, and the
policies of EMD Serono constitute the entire agreement between you and EMD
Serono with respect to your employment and cancels and supersedes any prior
understandings and agreements between you and EMD Serono with respect to your
employment. There are no representations, warranties, forms, conditions,
undertakings or collateral agreements, express, implied or statutory between you
and EMD Serono other than as expressly set forth in this Agreement.
 
   
Pre-Contractual Representation:
  You hereby waive any right to assert a claim based on any pre-contractual
representations, negligent or otherwise, made by EMD Serono.
 
   
Governing Law:
  This Agreement will be governed by and construed in accordance with the laws
of the Province of Alberta and the laws of Canada applicable in Alberta.

Please carefully read and consider the terms and conditions described in this
letter and confirm your understanding by signing in the space provided below and
return a signed copy to the attention of Megan lannone — Human Resources or via
confidential fax to 905-919-0291 no later than December 17, 2008. When you sign
this letter, it will be a binding employment agreement between you and EMD
Serono.
[Insert name], we trust that this letter suitably represents our discussion and
that you will accept
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



65

our offer. We look forward to you joining the EMD Serono team and wish you every
success in your new role.

             
Yours very truly,
           
 
           
EMD SERONO, CANADA INC
             
 
           
 
Deborah Brown
     
 
Debbie Lowe    
Managing Director, Canada
      Director, Human Resources    

Enclosure
I have read, understand and voluntarily accept the terms of employment described
above as constituting a binding employment agreement between EMD Serono and
myself.

             
 
[Employee Name]
 
 
Date  
 
Social Insurance Number    

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



66

Schedule “A” — Milestone Definition
[+] [Redaction continues for two pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



67

Schedule “B” — Non-Competition and Non-Solicitation Agreement
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (“Agreement”) is made as of
18 December, 2008,
BETWEEN
          •, of the City of Edmonton in the Province of Alberta (the “Employee”)
- and -
EMD Serono Canada Inc., a corporation incorporated under laws of the Province of
Alberta (“EMD Serono”).
WHEREAS:

A.   The Employee was employed by Oncothyreon Inc. (“Oncothyreon”) and EMD
SERONO and Oncothyreon entered into an Asset Purchase Agreement dated 18
December 2008 (“Asset Purchase Agreement”); and   B.   EMD Serono offered
employment to the Employee upon closing of the transaction (“Closing”),
conditional upon signing this Agreement.

In consideration of the offer of employment from EMD Serono plus other valuable
consideration, the parties agree as follows:
Non-Competition and Non-Solicitation

1.   The Employee agrees that during his/her employment and for a period of
twelve (12) months following the cessation of employment, he/she will not,
without the prior written consent of EMD Serono:

  (i)   either individually or in conjunction with any person as principal,
agent, consultant, advisor, employee or shareholder (other than a holding of
shares listed on a Canadian or United States stock exchange that does not exceed
ten percent (10%) of the outstanding shares so listed) directly or indirectly
engage in, work in, or lend money to any business, professional or commercial
activity competitive with the Business of EMD Serono within North America
(“Territory”). For clarity the “Business” of EMD Serono for the purposes of this
Agreement shall include any business in North America which provides any or all
of the following products or services:         cancer vaccines.     (ii)   hire
away or induce, coerce, counsel or entice any employee or consultant of

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



68

      EMD Serono in the Territory to leave his/her employment or engagement with
EMD Serono.

2.   Employee acknowledges and agrees that in accepting employment with EMD
Serono, he/she is in a fiduciary position and that all of the restrictions in
this Agreement are reasonable, valid and do not go beyond what is necessary to
protect the business interests of EMD Serono and he agrees to waive any defences
to the strict enforcement of these restrictions. These restrictions are only
intended to safeguard against the Employee participating in competitive
endeavours against EMD Serono or hiring away staff of EMD Serono and not to
restrict the Employee from being engaged in other employment and businesses that
are not in competition with EMD Serono in the Territory.   3.   Employee agrees
that a breach of the terms of this Agreement would result in damages to EMD
Serono which could not adequately be compensated for by a monetary award and
accordingly, in the event of a breach, in addition to all other remedies
available to EMD Serono at law or in equity, EMD Serono will be entitled as a
matter of right to apply to a Court for a restraining order, injunction, decree
or any other order as may be appropriate to ensure compliance with this
Agreement.   4.   If there are any provisions of this Agreement which are found
not to be enforceable by a Court, those provisions are to be severed and the
remaining provisions shall remain in full force and effect.   5.   This
Agreement will be governed by the laws of the Province of Alberta and the
parties hereto irrevocably attorn to the jurisdiction of the Alberta Courts.

IN WITNESS WHEREOF the parties have executed this Agreement.

            EMD SERONO INC.
Per:
            Deborah Brown      Managing Director, Canada     

SIGNED AND WITNESSED
in the presence of:

               
 
           
Witness
      •    

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



69

EMD Serono Canada & Your Offered Benefit
The Company recognizes that benefits are an integral part of the overall
compensation package. On an ongoing basis, the Human Resources Department
reviews and monitors benefit programs to ensure that the Company is offering a
competitive and comprehensive benefits package to Employees.
Your Health & Welfare Benefits
Health Insurance
Vision Benefits
Dental Benefits
Short-Term Disability
Long-Term Disability (mandatory paid by employee)
Life Insurance, Accidental Death & Dismemberment Insurance
Your Retirement Benefits
Pension Plan
Employees are entitled to contribute a minimum of 1% to a maximum of 7% of their
base salary to the pension plan. The Company will match the Employee’s
contribution up to a maximum of 7% of their base salary. Both contributions are
then invested through the pension plan carrier, where the Employee chooses the
type of funds. The pension plan carrier offers over thirty (30) funds from 100%
equity to 100% fixed rate.
Additional Benefits
Wellness Reimbursement
All Employees working twenty (20) or more hours per week are eligible for
Company-subsidized memberships at health and/or wellness related programs and
the purchase of home gym equipment. Memberships can include immediate family
members (spouse/domestic partner and children). The Employee must be the
principal member of a Family membership. The Company will reimburse on a monthly
basis 50% of the cost of health club memberships and/or any wellness related
programs up to $600 per year for Full-Time Employees.
Reimbursements are treated as taxable compensation and will be reflected on T4s
at year-end. An Employee taking part in this program will be required to
reimburse the Company if they terminate employment within one (1) year after
receiving reimbursement.
Personal Computer Reimbursement
All Regular, Full-Time Employees who have completed one (1) full year of
employment with
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



70

the Company are eligible to receive reimbursement for the purchase of a personal
computer for home use. The Company will reimburse the cost of a personal
computer (hardware CPU, monitor, CD-ROM drive, printer, modem, sound card, etc.)
up to a maximum of $1,750. This reimbursement is renewable every three years.
Reimbursements are treated as taxable compensation and will be reflected on T4s
at year-end. An Employee taking part in this program will be required to
reimburse the Company if they terminate employment within one (1) year after
receiving reimbursement.
This program is not retroactive. Employees who have received reimbursement
through the previous policy ($1,500 per lifetime) will become eligible for the
current program three years from the initial reimbursement.
Employee Assistance Program — LifeBalance
EMD Serono offers private counseling through RBC Insurance (UnumProvident) which
offers assistance to Employees and family members who may be experiencing
personal problems, that, in time, may affect their personal and professional
lives. The EAP services include assessment, short-term counseling, referral and
follow-up. In addition, LifeBalance offers a comprehensive resource and referral
program locating providers who offer childcare services, elder care services,
financial and legal services, as well as a host of other home and health
providers. The EAP is strictly confidential.
Flex Work Arrangements
The Company considers flexible work hours a viable alternative work arrangement
in cases where individual, job, and managerial characteristics are best suited
to such an arrangement. Flexible work hours provide flexibility from standard
work hours and may be appropriate for some Employees and some jobs, but not
appropriate for others given the nature of the work that is performed. A
flexible work hours arrangement is not an entitlement, nor a Company-wide
benefit, and in no way changes an Employee’s terms and conditions with the
Company.
Employee Referral Bonus Program
The Company recognizes that one of the most effective ways to find the right
people for our Company is through the people who know it best — our Employees.
The Company encourages Employee assistance in the recruitment of high quality,
new Employees through Employee referrals and rewards Employees for making such
referrals, as we value our people and we value your contribution to our
business. That is why we have introduced the Employee Referral Bonus Program,
which is designed to reward you whenever you successfully refer a candidate for
a position at the Company.
All Regular Full-Time and Part-Time Employees of the Company who are paid via
the Company’s Canadian payroll may participate in this program with the
exception of Employees within the Human Resources Department, and the respective
Hiring Manager of a position and any of their direct reports.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



72

Schedule K
Form of Employment Agreement — Non-Key Employees
<DATE>
PERSONAL AND CONFIDENTIAL
<NAME>
c/o Oncothyreon
2011 — 94 Street, Suite 200
Edmonton, Alberta
T6N 1H1
Re: Employment Agreement
Dear <NAME>:
Following the acquisition of the Oncothyreon Inc. Edomonton site, we are pleased
to offer you the position of <TITLE>, reporting to <MANAGER’S NAME AND TITLE>
effective January 1, 2009. This letter will confirm our discussion and your
offer of employment with EMD Serono Canada Inc. (“EMD Serono”), which is
conditional on the closing of a sale agreement between EMD Serono and your
current employer, Oncothyreon.
The terms and condition of your employment are as follows:

     
Scope of Work:
  As a <TITLE, you will perform such duties and exercise such powers related to
this position as EMD Serono may assign to you from time to time. You may be
employed by EMD Serono in a position other than a <TITLE>, upon EMD Serono
notifying you in writing of such assignment in which event you will, subject to
the terms and conditions in this Agreement continue to be employed by EMD Serono
in the position to which you have been promoted or transferred to. In the event
of any further change in your position, the provisions of this Agreement will
apply, with the necessary changes being made. A written job description will be
provided to you.
 
   
Place of
Employment:
  You will perform your work and services for EMD Serono, or for such other
person, as may be authorized by EMD Serono from time to time, in the Edmonton
Office. You will reside within a reasonable daily commuting distance of such
place of employment provided that you will also perform your work and services
in such other places as EMD Serono may require from time to time.
 
   
Salary:
  Your annual salary will be <SALARY> per annum based on a 37.5 hour work week.
This payment will be deposited directly into your account at the bank of your
choice, payable on a bi-weekly basis in arrears. Your salary will be reviewed in
April 2010.  
Stimuvax
Advancement
Bonus:
  For the development of Stimuvax and as a financial investment in you, EMD
Serono will offer you a special bonus based on the following three
(3) deliverables which are further specified in the attached Schedule “A”:

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



73

     
 
 
1. Delivery of all batches for continuous Clinical Trial Supply throughout 2009
and comparability submission for Semoy vs Baxter material. For the achievement
of this milestone you will receive a lump sum payment equivalent to <x> months
of your then current salary, less applicable taxes in January 2010.
 
   
 
 
2. Comparability submission commercial scale vs clinical scale. For the
achievement of this 2010 milestone you will receive a lump sum payment
equivalent to <x> months of your then current salary, less applicable taxes in
January 2011.
 
   
 
 
3. Validation package commercial scale completed. For the achievement of this
2011 milestone you will receive a lump sum payment equivalent to <x> months of
your then current salary less applicable taxes in January 2012.
 
   
 
  Should you resign or be terminated for any reason during 2009 — 2011, you will
not be eligible for any bonus not already paid.
 
   
Performance
Bonus:
  Your target bonus is <BONUS> of your base salary however the actual amount of
bonus awarded will be based on achievement of your own individual performance
objectives, as outlined in your Personal and Professional Development Plan, and
the group objectives for EMD Serono Canada.
 
   
 
  Should you resign or should your employment be terminated for any reason
during the plan year (January to December) you will not be eligible for a bonus
payout.
 
   
Vacation:
  Vacation time is accrued on a monthly basis according to seniority. We will
recognize your prior service with Oncothyreon for vacation purposes. You are
eligible for <VACATION AMOUNT> weeks of vacation time — accrued at <ACCRUAL>
days per month for each calendar year of service. Your prorated vacation
entitlement for <YEAR> will be <PRORATED AMOUNT> days. In addition to vacation
you will receive one (1) floater day.
 
   
 
  Currently, the offices are closed during the last week of December. Please
refer to the Holiday Schedule. This time is not considered part of your vacation
entitlement.
 
   
 
  In the event your employment with EMD Serono is terminated for any reason, EMD
Serono will deduct from your final pay cheque an amount equal to the vacation
pay you received for vacation time taken in advance of its accrual
 
   
Benefits:
  You will be entitled to participate in EMD Serono’s benefit program. A
schedule of our benefits is attached for your review.
 
   
Expenses:
  You will be reimbursed for all authorized travelling and other out-of-pocket
expenses actually and properly incurred by you in connection with your

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



74

     
 
  duties under this Agreement in accordance with EMD Serono expense policy in
effect from time to time. For all such expenses, you will furnish to EMD Serono
statements and vouchers, as and when EMD Serono requires.
 
   
Duties and Responsibilities
  You will duly and diligently perform all the duties assigned to you while in
the employ of EMD Serono and will truly and faithfully account for and deliver
to EMD Serono all money; securities and things of value belonging to EMD Serono
that you may from time to time receive for, from or on account of EMD Serono.
 
   
Rules and Regulations:
  You will be bound by and will faithfully observe and abide by all the
policies, rules and regulations of EMD Serono from time to time in force which
are brought to your notice or of which you should reasonably be aware.
 
   
Patentable
Invention
  In the event that you contribute to any patentable invention arising while
employed by EMD Serono, any such patentable invention will be the exclusive
property of EMD Serono and EMD Serono will have the exclusive right to file
patent applications in the name of EMD Serono in connection with such patentable
invention and you will co-operate with EMD Serono and provide all necessary
assistance in the filing and prosecution of such patent applications.
 
   
Non-Disclosure:
  You will not (either during your employment or at any time after the
termination of your employment for any reason) disclose any information relating
to the private or confidential affairs of EMD Serono or relating to any secrets
of EMD Serono to any person other than for EMD Serono’s purposes and, without
limiting the generality of the foregoing, you will not (either during your
employment or at any time after the termination of your employment for any
reason) disclose EMD Serono’s Proprietary Information to any person other than
for EMD Serono’s purposes and will not (either during your employment or at any
time after the termination of your employment for any reason) use for your own
purposes or for any purposes other than those of EMD Serono any such information
or secrets you may acquire in relation to the business of EMD Serono’s
Proprietary Information.
 
   
Resignation:
  You may terminate your employment upon giving two (2) weeks’ written notice to
EMD Serono. You agree that EMD Serono may waive the notice period by paying to
you an amount equivalent to a salary you would have received during the notice
period. You also agree that such waiver by EMD Serono does not constitute a
termination of your employment by EMD Serono.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



75

     
Termination of Employment:
  EMD Serono may terminate your employment at any time for cause without notice
and without pay in lieu of notice, severance, damages, bonus or other
compensation of any kind.

In the event EMD Serono terminates your employment, you will receive a lump sum
payment equivalent to two (2) weeks base salary, per year of service, including
your past service at Oncothyreon Inc. This lump sum payment will include all
payments due to you upon termination of employment, including any entitlements
to pay in lieu of notice pursuant to the Employment Standards Code (Alberta) and
any severance pay to which you may be entitled.
 
   
Deduction from Final Pay:
  EMD Serono reserves the right at the time of separation to deduct any
outstanding amounts owed by you to EMD Serono from your final wages or bonus
amounts owing to you.
 
   
Entire Agreement:
  This Agreement, the milestone concept attached as Schedule “A”, and the
policies of EMD Serono constitute the entire agreement between you and EMD
Serono with respect to your employment and cancels and supersedes any prior
understandings and agreements between you and EMD Serono with respect to your
employment. There are no representations, warranties, forms, conditions,
undertakings or collateral agreements, express, implied or statutory between you
and EMD Serono other than as expressly set forth in this Agreement.
 
   
Pre-Contractual Representation:
  You hereby waive any right to assert a claim based on any pre-contractual
representations, negligent or otherwise, made by EMD Serono.
 
   
Governing Law:
  This Agreement will be governed by and construed in accordance with the laws
of the Province of Alberta and the laws of Canada applicable in Alberta.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



76

Please carefully read and consider the terms and conditions described in this
letter and confirm your understanding by signing in the space provided below and
return a signed copy to the attention of Megan Iannone — Human Resources or via
confidential fax to 905-919-0291 no later than December 23, 2008. When you sign
this letter, it will be a binding employment agreement between you and EMD
Serono.
<NAME>, we trust that this letter suitably represents our discussion and that
you will accept our offer. We look forward to you joining the EMD Serono
Technical Operations team and wish you every success in your new role.
Yours very truly,
EMD SERONO, CANADA INC

               
Deborah Brown
     
Debbie Lowe
   
Managing Director, Canada
      Director, Human Resources    

Enclosure
I have read, understand and voluntarily accept the terms of employment described
above as constituting a binding employment agreement between EMD Serono and
myself.

         
 
       
<NAME>
  Date   Social Insurance Number

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



77

Schedule “A” — Milestone Definition
[+] [Redaction continues for two pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



78

EMD SERONO CANADA & YOUR OFFERED BENEFITS
The Company recognizes that benefits are an integral part o the overall
compensation package. On an ongoing basis, the Human Resources Department
reviews and monitors benefit programs to ensure that the Company is offering a
competitive and comprehensive benefits package to Employees.
Your Health & Welfare Benefits
Health Insurance
Vision Benefits
Dental Benefits
Short-Term Disability
Long-Term Disability (mandatory paid by employee)
Life Insurance, Accidental Death & Dismemberment Insurance
Your Retirement Benefits
Pension Plan
Employees are entitled to contribute a minimum of 1% to a maximum of 7% of their
base salary to the pension plan. The Company will match the Employee’s
contribution up to a maximum of 7% of their base salary. Both contributions are
then invested through the pension plan carrier, where the Employee chooses the
type of funds. The pension plan carrier offers over thirty (30) funds from 100%
equity to 100% fixed rate.
Additional Benefits
Wellness Reimbursement
All Employees working twenty (20) or more hours per week are eligible for
Company-subsidized memberships at health and/or wellness related programs and
the purchase of home gym equipment. Memberships can include immediate family
members (spouse/domestic partner and children). The Employee must be the
principal member of a Family membership. The Company will reimburse on a monthly
basis 50% of the cost of health club memberships and/or any wellness related
programs up to $600 per year for Full-Time Employees.
Reimbursements are treated as taxable compensation and will be reflected on T4s
at year-end. An Employee taking part in this program will be required to
reimburse the Company if they
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



79

terminate employment within one (1) year after receiving reimbursement.
Personal Computer Reimbursement
All Regular, Full-Time Employees who have completed one (1) full year of
employment with the Company are eligible to receive reimbursement for the
purchase of a personal computer for home use. The Company will reimburse the
cost of a personal computer (hardware CPU, monitor, CD-ROM drive, printer,
modem, sound card, etc.) up to a maximum of $1,750. This reimbursement is
renewable every three years.
Reimbursements are treated as taxable compensation and will be reflected on T4s
at year-end. An Employee taking part in this program will be required to
reimburse the Company if they terminate employment within one (1) year after
receiving reimbursement.
This program is not retroactive. Employees who have received reimbursement
through the previous policy ($1,500 per lifetime) will become eligible for the
current program three years from the initial reimbursement.
Employee Assistance Program — LifeBalance
EMD Serono offers private counseling through RBC Insurance (UnumProvident) which
offers assistance to Employees and family members who may be experiencing
personal problems, that, in time, may affect their personal and professional
lives. The EAP services include assessment, short-term counseling, referral and
follow-up. In addition, LifeBalance offers a comprehensive resource and referral
program locating providers who offer childcare services, elder care services,
financial and legal services, as well as a host of other home and health
providers. The EAP is strictly confidential.
Flex Work Arrangements
The Company considers flexible work hours a viable alternative work arrangement
in cases where individual, job, and managerial characteristics are best suited
to such an arrangement. Flexible work hours provide flexibility from standard
work hours and may be appropriate for some Employees and some jobs, but not
appropriate for others given the nature of the work that is performed. A
flexible work hours arrangement is not an entitlement, nor a Company-wide
benefit, and in no way changes an Employee’s terms and conditions with the
Company.
Employee Referral Bonus Program
The Company recognizes that one of the most effective ways to find the right
people for our Company is through the people who know it best — our Employees.
The Company encourages Employee assistance in the recruitment of high quality,
new Employees through Employee referrals and rewards Employees for making such
referrals, as we value our people and we value your contribution to our
business. That is why we have introduced the Employee Referral Bonus Program,
which is designed to reward you whenever you successfully refer a candidate for
a position at the Company.
All Regular Full-Time and Part-Time Employees of the Company who are paid via
the Company’s Canadian payroll may participate in this program with the
exception of Employees within the Human Resources Department, and the respective
Hiring Manager of a position and any of their direct reports.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



80

<DATE>
PERSONAL AND CONFIDENTIAL
<NAME>
c/o Oncothyreon
2011 — 94 Street, Suite 200
Edmonton, Alberta
T6N 1H1
Re: Employment Agreement
Dear <NAME>:
We are very pleased to offer you the position of <TITLE>, effective January 1,
2009 reporting to <NAME — TITLE>. This letter will confirm our discussion and
your offer of employment with EMD Serono Canada Inc. (“EMD Serono”), which is
conditional on the closing of a sale agreement between EMD Serono and your
current employer, Oncothyreon.
The terms and condition of your employment are as follows:

     
Scope of Work:
  As a <TITLE>, you will perform such duties and exercise such powers related to
this position as EMD Serono may assign to you from time to time. You may be
employed by EMD Serono in a position other than a <TITLE>, upon EMD Serono
notifying you in writing of such assignment in which event you will, subject to
the terms and conditions in this Agreement continue to be employed by EMD Serono
in the position to which you have been promoted or transferred to. In the event
of any further change in your position, the provisions of this Agreement will
apply, with the necessary changes being made. A written job description will be
provided to you.
 
   
Place of Employment:
  You will perform your work and services for EMD Serono, or for such other
person, as may be authorized by EMD Serono from time to time, in the Edmonton
Office. You will reside within a reasonable daily commuting distance of such
place of employment provided that you will also perform your work and services
in such other places as EMD Serono may require from time to time.
 
   
Salary:
  Your annual salary will be $<SALARY>per annum based on a 37.5 hour work week.
This payment will be deposited directly into your account at the bank of your
choice, payable on a bi-weekly basis in arrears. Your salary will be reviewed in
April 2010.
 
   
Stimuvax
Advancement Bonus:
  For the development of Stimuvax and as a financial investment in you, EMD
Serono will offer you a special bonus based on the following three
(3) deliverables which are further specified in the attached Schedule “A”:

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



81

     
 
 
4.    Delivery of all batches for continuous Clinical Trial Supply throughout
2009 and comparability submission for Semoy vs Baxter material. For the
achievement of this milestone you will receive a lump sum payment equivalent to
<#> months of your then current salary, less applicable taxes in January 2010.
 
   
 
 
5.    Comparability submission commercial scale vs clinical scale. For the
achievement of this 2010 milestone you will receive a lump sum payment
equivalent to <#> months of your then current salary, less applicable taxes in
January 2011.
 
   
 
 
6.    Validation package commercial scale completed. For the achievement of this
2011 milestone you will receive a lump sum payment equivalent to <#> months of
your then current salary less applicable taxes in January 2012.
 
   
 
  Should you resign or be terminated for any reason during 2009 - 2011, you will
not be eligible for any bonus not already paid.
 
   
Performance Bonus:
  Your target bonus is <%> of your base salary, however the actual amount of
bonus awarded will be based on achievement of your own individual performance
objectives, as outlined in your Personal and Professional Development Plan, and
the group objectives for EMD Serono Canada.

Should you resign or should your employment be terminated for any reason during
the plan year (January to December) you will not be eligible for a bonus payout.
 
   
Vacation:
  Vacation time is accrued on a monthly basis according to seniority. We will
recognize your prior service with Oncothyreon for vacation purposes. You are
eligible for <#> weeks of vacation time — accrued at <#> days per month for each
calendar year of service. In addition to vacation you will receive one
(1) floater day.
 
   
 
  Currently, the offices are closed during the last week of December. Please
refer to the Holiday Schedule. This time is not considered part of your vacation
entitlement.
 
   
 
  In the event your employment with EMD Serono is terminated for any reason, EMD
Serono will deduct from your final pay cheque an amount equal to the vacation
pay you received for vacation time taken in advance of its accrual
 
   
Benefits:
  You will be entitled to participate in EMD Serono’s benefit program. A
schedule of our benefits is attached for your review.
 
   
Expenses:
  You will be reimbursed for all authorized travelling and other out-of-pocket
expenses actually and properly incurred by you in connection with your duties
under this Agreement in accordance with EMD Serono expense

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



82

     
 
  policy in effect from time to time. For all such expenses, you will furnish to
EMD Serono statements and vouchers, as and when EMD Serono requires.
 
   
Duties and Responsibilities
  You will duly and diligently perform all the duties assigned to you while in
the employ of EMD Serono and will truly and faithfully account for and deliver
to EMD Serono all money; securities and things of value belonging to EMD Serono
that you may from time to time receive for, from or on account of EMD Serono.
 
   
Rules and Regulations:
  You will be bound by and will faithfully observe and abide by all the
policies, rules and regulations of EMD Serono from time to time in force which
are brought to your notice or of which you should reasonably be aware.
 
   
Patentable Invention
  In the event that you contribute to any patentable invention arising while
employed by EMD Serono, any such patentable invention will be the exclusive
property of EMD Serono and EMD Serono will have the exclusive right to file
patent applications in the name of EMD Serono in connection with such patentable
invention and you will co-operate with EMD Serono and provide all necessary
assistance in the filing and prosecution of such patent applications.
 
   
Non-Disclosure:
  You will not (either during your employment or at any time after the
termination of your employment for any reason) disclose any information relating
to the private or confidential affairs of EMD Serono or relating to any secrets
of EMD Serono to any person other than for EMD Serono’s purposes and, without
limiting the generality of the foregoing, you will not (either during your
employment or at any time after the termination of your employment for any
reason) disclose EMD Serono’s Proprietary Information to any person other than
for EMD Serono’s purposes and will not (either during your employment or at any
time after the termination of your employment for any reason) use for your own
purposes or for any purposes other than those of EMD Serono any such information
or secrets you may acquire in relation to the business of EMD Serono’s
Proprietary Information.
 
   
Resignation:
  You may terminate your employment upon giving two (2) weeks’ written notice to
EMD Serono. You agree that EMD Serono may waive the notice period by paying to
you an amount equivalent to a salary you would have received during the notice
period. You also agree that such waiver by EMD Serono does not constitute a
termination of your employment by EMD Serono.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



83

     
Termination of Employment:
  EMD Serono may terminate your employment at any time for cause without notice
and without pay in lieu of notice, severance, damages, bonus or other
compensation of any kind.
 
   
 
  In the event EMD Serono terminates your employment without cause, you will
receive a lump sum payment equivalent to:
 
   
 
 
a. <#>base salary, less statutory deductions,
 
   
 
 
b. Performance Bonus pay at target for the period of January 1 to your
termination date, less statutory deductions,
 
   
 
 
c. Additional Performance Bonus pay at target for <#> following termination,
less statutory deductions,
 
   
 
  This lump sum payment will include all payments due to you upon termination of
employment, including any entitlements to pay in lieu of notice pursuant to the
Employment Standards Code (Alberta) and any severance pay to which you may be
entitled.
 
   
 
  Please note that benefit coverage terminates effective the date of termination
of employment, regardless of the manner of or reason for termination, unless
otherwise required by the Employment Standards Code (Alberta), as amended.
 
   
Release
  In consideration of Oncothyreon Inc. and /or certain of its affiliates
negotiating the asset purchase agreement with EMD Serono, and EMD Serono
extending the within offer of employment to you, you agree to release
Oncothyreon Inc. and its parents, subsidiaries, affiliates, partners and related
companies (including their directors, officers, employees and agents)
(collectively “Oncothyreon”) from all obligations and claims that you have or
may have (including but not limited to claims for notice of termination, pay and
benefits in lieu of notice, termination pay, severance pay, bonus pay, retention
pay, overtime pay, vacation pay, wages and benefits) relating to your employment
with Oncothyreon, the termination of that employment, and the discontinuance of
all benefit coverage . Without limiting the generality of the foregoing, you
acknowledge that this release applies to all claims you have or may have against
Oncothyreon including any claims under the Employment Standards Code (Alberta)
and the Human Rights, Citizenship and Multiculturalism Act (Alberta).
 
   
Deduction from
Final Pay:
  EMD Serono reserves the right at the time of separation to deduct any
outstanding amounts owed by you to EMD Serono from your final wages or bonus
amounts owing to you.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



84

     
Entire Agreement:
  This Agreement, the milestone concept attached as Schedule “A”, the attached
Non-Competition and Non-Solicitation Agreement, marked as Schedule “B”, and the
policies of EMD Serono constitute the entire agreement between you and EMD
Serono with respect to your employment and cancels and supersedes any prior
understandings and agreements between you and EMD Serono with respect to your
employment. There are no representations, warranties, forms, conditions,
undertakings or collateral agreements, express, implied or statutory between you
and EMD Serono other than as expressly set forth in this Agreement.
 
   
Pre-Contractual
Representation:
  You hereby waive any right to assert a claim based on any pre-contractual
representations, negligent or otherwise, made by EMD Serono.
 
   
Governing Law:
  This Agreement will be governed by and construed in accordance with the laws
of the Province of Alberta and the laws of Canada applicable in Alberta.

Please carefully read and consider the terms and conditions described in this
letter and confirm your understanding by signing in the space provided below and
return a signed copy to the attention of Megan Iannone — Human Resources or via
confidential fax to 905-919-0291 no later than December 23, 2008. When you sign
this letter, it will be a binding employment agreement between you and EMD
Serono.
<NAME>, we trust that this letter suitably represents our discussion and that
you will accept our offer. We look forward to you joining the EMD Serono team
and wish you every success in your new role.
Yours very truly,
EMD SERONO, CANADA INC

     
 
   
 
   
Deborah Brown
  Debbie Lowe
Managing Director, Canada
  Director, Human Resources

Enclosure
I have read, understand and voluntarily accept the terms of employment described
above as constituting a binding employment agreement between EMD Serono and
myself.

         
 
       
 
       
<NAME>
  Date   Social Insurance Number

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



 

Schedule “A” — Milestone Definition
[+] [Redaction continues for two pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



 

Schedule “B” — Non-Competition and Non-Solicitation Agreement
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
     THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (“Agreement”) is made
as of 18 December, 2008,
BETWEEN
<NAME>, of the City of Edmonton in the Province of Alberta (the “Employee”)
— and —
EMD Serono Canada Inc., a corporation incorporated under laws of the Province of
Alberta (“EMD Serono”).
WHEREAS:

A.   The Employee was employed by Oncothyreon Inc. (“Oncothyreon”) and EMD
SERONO and Oncothyreon entered into an Asset Purchase Agreement dated 18
December 2008 (“Asset Purchase Agreement”); and   B.   EMD Serono offered
employment to the Employee upon closing of the transaction (“Closing”),
conditional upon signing this Agreement.

In consideration of the offer of employment from EMD Serono plus other valuable
consideration, the parties agree as follows:
Non-Competition and Non-Solicitation

1.   The Employee agrees that during his/her employment and for a period of
twelve (12) months following the cessation of employment, he/she will not,
without the prior written consent of EMD Serono:

  (i)   either individually or in conjunction with any person as principal,
agent, consultant, advisor, employee or shareholder (other than a holding of
shares listed on a Canadian or United States stock exchange that does not exceed
ten percent (10%) of the outstanding shares so listed) directly or indirectly
engage in, work in, or lend money to any business, professional or commercial
activity competitive with the Business of EMD Serono within North America
(“Territory”). For clarity the “Business” of EMD Serono for the purposes of this
Agreement shall include any business in North America which provides any or all
of the following products or services:         cancer vaccines.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



87

  (ii)   hire away or induce, coerce, counsel or entice any employee or
consultant of EMD Serono in the Territory to leave his/her employment or
engagement with EMD Serono.

2.   Employee acknowledges and agrees that in accepting employment with EMD
Serono, he/she is in a fiduciary position and that all of the restrictions in
this Agreement are reasonable, valid and do not go beyond what is necessary to
protect the business interests of EMD Serono and he agrees to waive any defences
to the strict enforcement of these restrictions. These restrictions are only
intended to safeguard against the Employee participating in competitive
endeavours against EMD Serono or hiring away staff of EMD Serono and not to
restrict the Employee from being engaged in other employment and businesses that
are not in competition with EMD Serono in the Territory.   3.   Employee agrees
that a breach of the terms of this Agreement would result in damages to EMD
Serono which could not adequately be compensated for by a monetary award and
accordingly, in the event of a breach, in addition to all other remedies
available to EMD Serono at law or in equity, EMD Serono will be entitled as a
matter of right to apply to a Court for a restraining order, injunction, decree
or any other order as may be appropriate to ensure compliance with this
Agreement.   4.   If there are any provisions of this Agreement which are found
not to be enforceable by a Court, those provisions are to be severed and the
remaining provisions shall remain in full force and effect.   5.   This
Agreement will be governed by the laws of the Province of Alberta and the
parties hereto irrevocably attorn to the jurisdiction of the Alberta Courts.

     IN WITNESS WHEREOF the parties have executed this Agreement.

            EMD SERONO INC.
Per:
            Deborah Brown     Managing Director, Canada  

SIGNED AND WITNESSED
in the presence of:

       
 
     
 
     
Witness
  <NAME>  

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



88

EMD SERONO CANADA & YOUR OFFERED BENEFITS
The Company recognizes that benefits are an integral part o the overall
compensation package. On an ongoing basis, the Human Resources Department
reviews and monitors benefit programs to ensure that the Company is offering a
competitive and comprehensive benefits package to Employees.
Your Health & Welfare Benefits
Health Insurance
Vision Benefits
Dental Benefits
Short-Term Disability
Long-Term Disability (mandatory paid by employee)
Life Insurance, Accidental Death & Dismemberment Insurance
Your Retirement Benefits
Pension Plan
Employees are entitled to contribute a minimum of 1% to a maximum of 7% of their
base salary to the pension plan. The Company will match the Employee’s
contribution up to a maximum of 7% of their base salary. Both contributions are
then invested through the pension plan carrier, where the Employee chooses the
type of funds. The pension plan carrier offers over thirty (30) funds from 100%
equity to 100% fixed rate.
Additional Benefits
Wellness Reimbursement
All Employees working twenty (20) or more hours per week are eligible for
Company-subsidized memberships at health and/or wellness related programs and
the purchase of home gym equipment. Memberships can include immediate family
members (spouse/domestic partner and children). The Employee must be the
principal member of a Family membership. The Company will reimburse on a monthly
basis 50% of the cost of health club memberships and/or any wellness related
programs up to $600 per year for Full-Time Employees.
Reimbursements are treated as taxable compensation and will be reflected on T4s
at year-end.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



89

An Employee taking part in this program will be required to reimburse the
Company if they terminate employment within one (1) year after receiving
reimbursement.
Personal Computer Reimbursement

All Regular, Full-Time Employees who have completed one (1) full year of
employment with the Company are eligible to receive reimbursement for the
purchase of a personal computer for home use. The Company will reimburse the
cost of a personal computer (hardware CPU, monitor, CD-ROM drive, printer,
modem, sound card, etc.) up to a maximum of $1,750. This reimbursement is
renewable every three years.
Reimbursements are treated as taxable compensation and will be reflected on T4s
at year-end. An Employee taking part in this program will be required to
reimburse the Company if they terminate employment within one (1) year after
receiving reimbursement.
This program is not retroactive. Employees who have received reimbursement
through the previous policy ($1,500 per lifetime) will become eligible for the
current program three years from the initial reimbursement.
Employee Assistance Program — LifeBalance

EMD Serono offers private counseling through RBC Insurance (UnumProvident) which
offers assistance to Employees and family members who may be experiencing
personal problems, that, in time, may affect their personal and professional
lives. The EAP services include assessment, short-term counseling, referral and
follow-up. In addition, LifeBalance offers a comprehensive resource and referral
program locating providers who offer childcare services, elder care services,
financial and legal services, as well as a host of other home and health
providers. The EAP is strictly confidential.
Flex Work Arrangements

The Company considers flexible work hours a viable alternative work arrangement
in cases where individual, job, and managerial characteristics are best suited
to such an arrangement. Flexible work hours provide flexibility from standard
work hours and may be appropriate for some Employees and some jobs, but not
appropriate for others given the nature of the work that is performed. A
flexible work hours arrangement is not an entitlement, nor a Company-wide
benefit, and in no way changes an Employee’s terms and conditions with the
Company.
Employee Referral Bonus Program

The Company recognizes that one of the most effective ways to find the right
people for our Company is through the people who know it best — our Employees.
The Company encourages Employee assistance in the recruitment of high quality,
new Employees through Employee referrals and rewards Employees for making such
referrals, as we value our people and we value your contribution to our
business. That is why we have introduced the Employee Referral Bonus Program,
which is designed to reward you whenever you successfully refer a candidate for
a position at the Company.
All Regular Full-Time and Part-Time Employees of the Company who are paid via
the Company’s Canadian payroll may participate in this program with the
exception of Employees within the Human Resources Department, and the respective
Hiring Manager of a position and any of their direct reports.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



 

Schedule L
Legal Opinion — Oncothyreon’s Counsel
[+] [Redaction continues for nine pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



Schedule M
Form of Press Release
MERCK SERONO

         
 
      Your Contact
 
      Raphaela Farrenkopf
 
      Phone +49 6151-72-2274

News Release
December 19th 2008
Merck Serono Acquires Manufacturing Rights and Facility for Stimuvax from
Oncothyreon

•   Acquisition gives Merck Serono full control of the manufacturing process and
reduces the royalties payable on future sales of the product

Darmstadt, December 19, 2008 — Merck Serono, a division of Merck KGaA, announced
today that it has modified the license from Oncothyreon to include the right to
manufacture Stimuvax® (BLP25 liposome vaccine) and also has purchased current
inventory and certain assets used for the manufacture of Stimuvax from
Oncothyreon Inc. (Nasdaq: ONTY) (TSX:ONY) for a total amount of approximately
US$13 million. Merck Serono already held the clinical development and
commercialization rights for Stimuvax under license from Oncothyreon.
Stimuvax is a therapeutic vaccine in Phase III clinical development for
non-small cell lung cancer (NSCLC) and is the first investigational vaccine in
unresectable stage III NSCLC to enter Phase III clinical testing (the START
study).
In conjunction with this transaction, EMD Serono Canada Inc., an affiliate of
Merck KGaA, has assumed control of Oncothyreon’s facility in Edmonton, Canada,
which is primarily utilized for the manufacture and development of Stimuvax.
Merck Serono now has responsibility for development of the commercial-scale
manufacturing process. EMD Serono Canada intends to offer employment to the
majority of Oncothyreon’s 52 employees in Edmonton.
“Merck Serono’s acquisition of manufacturing rights for Stimuvax reflects our
confidence in its future role in the treatment of cancer and also our commitment
to expanding our oncology portfolio so that we can continue to provide
oncologists and patients with innovative treatment options,” said Hanns-Eberhard
Erle, Executive Vice President Technical Operations, Merck Serono, a division of
Merck KGaA.
“In addition, with the Edmonton facility we are proud to be adding a group of
experienced and dedicated individuals to our workforce who will form a vital arm
of the team that supports the ongoing development of Stimuvax,” Erle continued.
The transfer of Stimuvax manufacturing rights has required the license agreement
between Merck Serono and Oncothyreon to be amended and restated. While potential
payments upon achievement of certain milestones under the previous agreements
between Merck Serono and Oncothyreon
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



MERCK SERONO
remain unchanged, the royalty rates payable to Oncothyreon on future net sales
are reduced. While the previous agreements already included some limited
manufacturing rights, the new agreement provides Merck Serono with the full
rights.
“We believe that the license of manufacturing rights for Stimuvax to Merck
Serono is in the best interest of the development of this product,” said Robert
L. Kirkman, M.D., President and Chief Executive Officer of Oncothyreon. “Merck
Serono will be able to bring its resources and manufacturing expertise to the
development of a commercial manufacturing process for Stimuvax, which has become
a key component of its oncology pipeline. At Oncothyreon we will be able to
focus our resources on our proprietary pipeline of targeted small molecules in
oncology.”
About Stimuvax
Merck KGaA is investigating the use of Stimuvax® (BLP25 Liposome Vaccine) in the
treatment of NSCLC. The vaccine was granted fast-track status in September 2004
by the FDA. Merck obtained the exclusive worldwide licensing rights from
Oncothyreon Inc., Bellevue, Washington, USA. Stimuvax is being developed in
Europe by Merck KGaA and in the United States by its affiliate, EMD Serono Inc.
START is a multi-center, randomized, double-blind, placebo-controlled study that
will evaluate patients with documented unresectable stage IIIA or IIIB NSCLC who
have had a response or stable disease after at least two cycles of
platinum-based chemo-radiotherapy The study will involve more than 1,300
patients in approximately 30 countries. For more information on the START study,
or to find a participating center and eligibility criteria, go to
www.nsclcstudy.com. The study is also listed on www.clinicaltrials.gov.
About Oncothyreon
Oncothyreon is a biotechnology company specializing in the development of
innovative therapeutic products for the treatment of cancer. Oncothyreon’s goal
is to develop and commercialize novel synthetic vaccines and targeted small
molecules that have the potential to improve the lives and outcomes of cancer
patients. For more information, visit www.oncothyreon.com.
About Merck Serono
Merck Serono is the division for innovative prescription pharmaceuticals of
Merck, a global pharmaceutical and chemical group. Headquartered in Geneva,
Switzerland, Merck Serono discovers, develops, manufactures and markets
innovative small molecules and biopharmaceuticals to help patients with unmet
medical needs. Its North Amencan business operates in the United States and
Canada as EMD Serono.
Merck Serono has leading brands serving patients with cancer (Erbitux®),
multiple sclerosis
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-2-



--------------------------------------------------------------------------------



 



MERCK SERONO
(Rebif®), infertility (Gonal-f®), endocrine and cardiometabolic disorders
(Glucophage®, Concor®, Saizen®, Serostim®), as well as psoriasis (Raptiva®).
With an annual R&D investment of around € 1bn, Merck Serono is committed to
growing its business in specialist-focused therapeutic areas including
neurodegenerative diseases, oncology, fertility and endocrinology, as well as
new areas potentially arising out of research and development in autoimmune and
inflammatory diseases.
For more information, please visit www.merckserono.net or www.merck.de.
About Merck
All Merck Press Releases are distributed by e-mail at the same time they become
available on the Merck Website. Please go to www.subscribe.merck.de to register
online, change your selection or discontinue this service.
Merck is a global pharmaceutical and chemical company with total revenues of €
7.1 billion in 2007, a history that began in 1668, and a future shaped by 32,458
employees in 59 countries. Its success is characterized by innovations from
entrepreneurial employees. Merck’s operating activities come under the umbrella
of Merck KGaA, in which the Merck family holds an approximately 70% interest and
free shareholders own the remaining approximately 30%. In 1917 the US subsidiary
Merck & Co. was expropriated and has been an independent company ever since.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-3-



--------------------------------------------------------------------------------



 



ONCOTHYREON
MERCK KGAA ACQUIRES MANUFACTURING RIGHTS FOR STIMUVAX
FROM ONCOTHYREON
Seattle, Washington — December 18, 2008 — Oncothyreon Inc. (Nasdaq: ONTY)
(TSX:ONY) announced today that Merck KGaA of Darmstadt, Germany has licensed the
right to manufacture Stimuvax® and, through its affiliate EMD Serono Canada
Inc., purchased current inventory and certain assets utilized for the
manufacture of Stimuvax from Oncothyreon for consideration which includes net
payments to Oncothyreon totaling approximately US $13 million. Merck KGaA
currently holds the clinical development and commercialization rights for
Stimuvax under license from Oncothyreon. Stimuvax is a therapeutic vaccine in
Phase 3 clinical development for non-small cell lung cancer.
In conjunction with this transaction Merck KGaA, through its affiliate EMD
Serono Canada Inc., has assumed control of Oncothyreon’s Edmonton, Canada,
facility, which is primarily utilized for the manufacture and development of
Stimuvax. EMD Serono Canada intends to offer employment to the majority of
Oncothyreon’s 52 employees in Edmonton. In addition, Merck KGaA will be
responsible for all further development costs related to Stimuvax, including
commercial-scale manufacturing process development, and for the cost of goods at
commercialization. The royalty rates payable to Oncothyreon on future net sales
of Stimuvax, if any, have been adjusted to reflect that Oncothyreon is no longer
responsible for these costs. Potential payments upon achievement of certain
milestones under the previous agreements between Merck KGaA and Oncothyreon
remain unchanged. The previously existing collaboration and supply agreements
have been replaced by an amended and restated license agreement.
“We believe that the license of manufacturing rights for Stimuvax to Merck KGaA
is in the best interest of both Oncothyreon and the development of this
product,” said Robert L. Kirkman, M.D., President and Chief Executive Officer of
Oncothyreon. “Merck KGaA will be able to bring its resources and manufacturing
expertise to the development of a commercial manufacturing process for Stimuvax,
which has become a key component of its oncology pipeline. At Oncothyreon we
will be able focus our resources on our proprietary pipeline of targeted small
molecules in oncology, while retaining our substantial economic upside if
Stimuvax is commercialized.”
“We are also very pleased that EMD Serono Canada will offer employment to most
of our Edmonton employees,” continued Dr. Kirkman. “This group has worked with
dedication and enthusiasm to bring Stimuvax to its current stage, and we are
grateful that Merck KGaA has recognized the knowledge and expertise they will
bring to the ongoing development of this exciting product.”
“Merck Serono’s acquisition of manufacturing rights for Stimuvax reflects our
confidence in its future role in the treatment of cancer and also our commitment
to expanding our oncology portfolio so that we can continue to provide
oncologists and patients with innovative treatment options,” said Hanns-Eberhard
Erle, Executive Vice President Technical Operations, Merck
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION





--------------------------------------------------------------------------------



 



Serono, a division of Merck KGaA.
“In addition, with the Edmonton facility we are proud to be adding a group of
experienced and dedicated individuals to our workforce who will form a vital arm
of the team that supports the ongoing development of Stimuvax,” Erle continued.
About Stimuvax
Stimuvax is an investigational therapeutic cancer vaccine designed to induce an
immune response to cancer cells that express MUC1, a glycoprotein antigen widely
expressed on common cancers. MUC1 is over-expressed on many cancers such as lung
cancer, breast cancer, prostate cancer and colorectal cancer. Stimuvax is
thought to work by stimulating the body’s immune system to identify and destroy
cancer cells expressing MUC1. Merck KGaA currently is conducting a global Phase
3 trial of Stimuvax known as START (Stimulating Targeted Antigenic Responses To
NSCLC). START is a randomized, double-blind, placebo-controlled study that will
evaluate patients with documented unresectable stage III NSCLC who have had a
response or stable disease after at least two cycles of platinum-based
chemo-radiotherapy. The Phase 3 trial is expected to enroll more than 1,300
patients in over 30 countries. For more information on the START trial, or to
find a participating center and eligibility criteria, log on to
www.nsclcstudy.com or www.clinicaltrials.gov.
About Oncothyreon
Oncothyreon is a biotechnology company specializing in the development of
innovative therapeutic products for the treatment of cancer. Oncothyreon’s goal
is to develop and commercialize novel synthetic vaccines and targeted small
molecules that have the potential to improve the lives and outcomes of cancer
patients. For more information, visit www.oncothyreon.com.
Forward Looking Statements
In order to provide Oncothyreon’s investors with an understanding of its current
intentions and future prospects, this release contains statements that are
forward looking, including statements related to future manufacturing and
commercial plans for Stimuvax and to future milestone and royalty payments to
Oncothyreon. These forward-looking statements represent Oncothyreon’s
intentions, plans, expectations and beliefs and are based on its management’s
experience and assessment of historical and future trends and the application of
key assumptions relating to future events and circumstances.
Forward-looking statements involve risks and uncertainties, including risks and
uncertainties related to Oncothyreon’s business and the general economic
environment. Many of these risks and uncertainties are beyond Oncothyreon ‘s
control. These risks, uncertainties and other factors could cause our actual
results to differ materially from those projected in forward-looking statements.
Risks, uncertainties, and assumptions include those predicting the timing,
duration and results of clinical trials, the timing and results of regulatory
reviews, the safety and efficacy of Stimuvax, the size of the market, if any,
for Stimuvax and the possibility of future
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-5-



--------------------------------------------------------------------------------



 



payments to Oncothyreon as the result of the further development or
commercialization of Stimuvax. There can be no guarantee that the results of
preclinical studies will be predictive of either safety or efficacy in future
clinical trials. These and other risks and uncertainties are described in the
reports and other documents filed by Oncothyreon Inc. with the SEC and/or
Canadian regulatory authorities.
Although Oncothyreon believes that any forward-looking statements contained
herein are reasonable, it can give no assurance that its expectations are
correct. All forward-looking statements are expressly qualified in their
entirety by this cautionary statement. For a detailed description of the risks
and uncertainties associated with Oncothyreon, you are encouraged to review the
official corporate documents filed with the securities regulators in the United
States on U.S. EDGAR and in Canada on SEDAR. Oncothyreon is under no obligation
to (and expressly disclaims any such obligation to) update or alter its
forward-looking statements whether as a result of new information, future
events, or otherwise.
###
Investor and Media Relations Contact:
Julie Rathbun
Rathbun Communications
206-769-9219
ir@oncothyreon.com
ONCOTHYREON INC. 2601 Fourth Avenue, Suite 500, Seattle, WA 98121
Tel: (206) 801-2100 Fax: (206) 801-2101
ONCOTHYREON CANADA INC. 2011 — 94 St., Suite 200, Edmonton, AB, Canada
T6N 1H1
Tel: (780)450-3761 Fax: (780)463-0871
http://www.oncothyreon.com
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-6-



--------------------------------------------------------------------------------



 



Schedule N
Disclosure Schedule
[+] [Redaction continues for 46 pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule O
Excluded Assets
Oncothyreon Canada Inc
Asset Listing by Department
As of September 30, 2008

                                                                               
          Dept                 Purch   Purch     Net Book             Serial    
Model                     Metrolog   Code     Number     Description   Date  
Price     Value     Manufacturer     Number     Number     AFE#     Location    
y #       1030       1149    
Abra HR recruiting system 500
  28-Aug-97     20,396.50                                                      
      2050       1023    
Control Manufacturing CincomSW
  30-Dec-95     35,302.00             CINCOM                                    
      2050       1037    
Cincom Software
  21-Jan-96     16,151.00                                                      
      2050       1098    
Cincom Software
  9-Feb-97     65,036.00                                     95-2-012          
          2050       1438    
Adonix Software
  21-Sep-07     98,723.61             Adonix                     20127          
          2050       1439     HP Computer for Adonix ERP
HP Computers — Finance (2)   21-Sep-07     15,963.12             HP   ZUX71
507XK       DL380     20127     SRVRM           9030       1287    
FT900 115V Immersion Cooler
  9-Jul-00     6,236.74             8103370002               00-9-019       B215
                                 
 
                                                                  Biotage      
         
 
                                                                  Isolera      
         
 
                                                                  Purification  
             
 
                                                                  Sytem        
       
 
                                                                  Single        
       
 
                                                                  Channel      
         
 
                                                                  Detector,    
           
 
                                                                  Standard      
         
 
                                                                  Arm,          
     
 
                                                                  Variable  
9030       1455    
Biotage Isolera System-ISO-1SV
    39667     25,287.10     Biotage   IS 10826015   ISO-1SV     39333    
Edmonton   see notes   Detector                
 
                                                                  15/9/2008    
           
 
                                                                  additional    
           
 
                                                                  cost for      
         
 
                                                                  Asset #      
         
 
                                                                  1455-        
       
 
                                                                  installation  
             
 
                                                                  and          
     
 
                                                                  training =    
           
 
                                                                  698.44USD    
           
 
                                                                  SI   9030    
  1457    
Biotage Isolera System-ISO-1SV
    39706     698.44     Biotage           ISO-1SV     39333             note:
part of 1455   0803220                
 
                                                                               
       
 
                                                                               
     
 
            283,794.51                                                          
               
 
                                                                     

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION





--------------------------------------------------------------------------------



 



Schedule P
Specifications
[+] [Redaction continues for nine pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 